 

10

14

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27°

28°

7083233 Moe
PEeNO COMMIS JAIL JAN 38¢
PO BOX BIA
t
PEESNO, CA, Y37/2Q . CLERK, U.S. DIS URT
| DEPREMOWT tne PROPRIA PERSO EASTERN DISTRIC (FORNIA
ay
DEPUTY CLERK
UMTED STATES DIATRICT CoMiaT”
EAVTERN pistRicl GF CALIFORNIA
UNITED STATES OF AMERICA , CASE NO, [317-crR- cola LIO/sKO
PLAWITIFF, WM aoTlOn TO suPPRESs
v, REQUEST FOI EVIOENTIARY HEARING
JACOB BLANCO, TU0GE. HON, LAWRENCE 3. O'veiLe
PEFENRANT,
J

 

Case 1:17-cr-00140-NONE-SKO Document 45 Filed 01/30/19 Page 1 of 74

TACOS BLANCO | i= ; i fps iD
§

 
    

 

 

 

 

 

 

DEFENDANT JACOB BLANCO (HOEFENOANT™) HEREBY DOES Wove THE HOVORARLE LAWRENCE
TS. OMEIL, UnitTEQ S1ATES CHIEF PISTRICT GUEGE TO SUPPRESS + C 7) ANY AND ALL EVIQENCE ORTAINGtD
FEO CALIPORMA STATE SSARStl WARRANT AuTiiOR EO EY DETECTIVE ScomT schWAMB ON APRIL I, ROI?
AND EXECUIFD ON APRIL BO, BOT | awa (2.) ANY ANO ALL EVIDENCE ORTAIVER PROM CALIPAZNIA SyaTe
SEARCH WARRANT AUTHORED BY OEFTECTVE David WILIKIA) OA) MAY 2,017 AND BYECUTED OA WAY 5, 207,
DEFENDANT ALSO RESPECTFULLY FEQKESTS AN EVIDEUTIARY HEARING Int THIS MAIER PURSUANT TO
FRANKS Vi, OELAKIARE, 138 US 154,98 &cT OGTY, STL ES B20 wl7 C978» AS DEFENDAMT HAS PResEMTEO
A SUFFICIENT SHOWING Ls ITHIN THE IWSOTAMT MOTION SUCH THAT AN EVINGATIARY HEARIUG StOULD Be

CONDUCTED,

AODPITIONALLY , DEFENDANT YHOVES THIS COURT TO O8RER THE RETURN) OF ALL PROPERTY AVOD ITEMS 5eIZEI>

vemmae

eee

WHICH ARE VOT RELEVANT 10 THE CRIMMVAL MATTER AND DIRECTLY A PART OF THE ve aU eat oe

“BSS or, gmp
RECEIVED

JAH 30 20

CLERK, U.S. DISTRI
EASTERN DISTRICT Ord

BY eee_____—ODER

J

COURT
ALIFORNIA

UTY CLERK

 

 
 

1.0
14
12
13
44
15
16
47
18
419
20
24
22
23
24
25

26

«27.

28

 

 

Case 1:17-cr-00140-NONE-SKO Document 45 Filed 01/30/19 Page 2 of 74

A COPY OF BOTit SEARCH WARRANTS ANID THEIR APFIRWITIS ARE Aj FOLLOWS? DET <cLlWAMTRS WARRAMT AND
APFIDAYT AS exLl@IT A, DET WILKINS WARRANT Ana APRIOANIT AS EXHIGIT GB.
THIS MOTION IS MANE On 1HE GEUANDS THAT SUCH USE OF THE AFOREMENTIUNED EVIOENLE, AUD AMY
FRUITS DERIVED THEREFROM? USULO BE IV VroLATiON OF DEFENDAVIS RIGHTS UNCEIS THE FOURTH AMENDMENT
OF THE CONSTITUTION OF THE cvnete STATES AND (5 RAKED On) THE COURTS FILE, THE ATTACHED MEmaRANOUM OF
POSTS AND AUTHORITIES, AATD Suichl FURTHER LAW ANO EVIOEMCE AS MAY BE PRESENTED AT THE TIME OF

THE HEARING AND IN AMY SUBSEQUENT LuRITIEN OR ORAL SUOMISONS,

 

 
 

10

14

12

13
14
15
16
17
18
19
20
21
22
23
24
25
26
2

28

 

 

Case 1:17-cr-00140-NONE-SKO Document 45 Filed 01/30/19 Page 3 of 74

TABLE OF CONTENTS

TABLE OF AUTHORITIES
z BeIEF BACKGROUND
Tr. THE LAW)
SEE ASGUMENT
A. NASSAU BRIGE
®. CET SCHWAMES LYARRANT Atri GAIT
DT, . PET ScHWAMBS AFFIQAUIT COMTAINED UMERLOUS YWATEBIAL FAIGE

STATEMENTS ANID QVIISSIONS

EL, PET gertwAMiBS APFIDAVIT INCLURES 4 ELABIKe PEF NGY, LEADING
TO THE AUTHORIMTON TO SF/(ZE PECOROS FoR. An IP APDRESS

NEVER ASSaCtATEO With THE ACCOUNT
Cc, DET WILKINS WARBAYT APROAN IF

i.-: DET WILKINS AFFIDAVIT COVTAIWER A WWTEGIAL FALSE STATEMENT ANO
Omission

It. DET WILKINS AFFIDAVIT CONTAINS AY LANTEACEI |P ADDRES, concLUSORY
STATEMENTS AMID UNDER MATH CIRCUIT PRECEDENT, FOUNTRATIONLESS

EXPEET OPIMON).

BIL. THE s@AReH wAS UNREASUNARLE BECAUSE MEW MATERIAL Pacts Wee
UNCOVEREO REFS THE BYSturiidh? OF THE wAkBAuT THAT UNUERMINED
THE ORIGINAL. PROBABLE C408 NeTERMVATION

NM. COMELUSIOW

13

(4

©

29

23

 

 
 

 

 

Case 1:17-cr-00140-NONE-SKO Document 45 Filed 01/30/19 Page 4 of 74
4 TABLE OF AUTHORITIES
2 CASES
RO, , BOGAN -
3 ® Bae EBD 1033 Cok aueaoos) eeweeee teen ve ae vce eect NOE |
4 CHISM Vv. WASHINGTON STATE 2,49 ,10,1a,13
GeCl FAP 380 CatH cie aol pp an rene mete enn eam oe 2
5 || euwe v, env oF sTousions 4
588 RaDIdtG CaTHce 2009) mers . ~ ee
6 || FeAuks v, Delaware . y
HBS US 154, 485.07 AUTH, 671.60 AD LOT Ci78) —_
7 CROH ¥, RAMIREZ. i
SYO us BS} C20eq ve en Ce Se Lod
B || HERRIWG VY. UNTIED STWES ~~ —- ; coe ee he
— IAT S.CT. 695 Cag0q)
9 ILLINOIS Vv, GATES . . ce
Hoa us a3 LOR Het RRIT, TG Wiela AO 6a-7 Cia) a
10 DOUNSON V UNE StareS / al
SEB US 10,6085cT 267, WED U3 Ciaagy sO ‘
14 WADIVALE V, SAVAIEO / a8 10, 1%
. UTE BO VSOt Cite ie rac?) ,
12 WIAPP ¥. OHIO _ a)
Bul US G43, BIS.cT 1UBY, & LED 20 log! Caer)’
13 || Weeks v. UTED states ; ok 4
AW US SOB, B4 Sc B41, SB Le oSa CHIN)” pete eee
14 UNTER STATES V, BoLULIWG Le ‘ !
100 FAO We Commeeraqay ” ST ee me J ols
15 WAITED STATES V, CRAIGHEAD cies tate cane 19,15
BS 4F. 2D 101% Cort cue 2008) os
16 UNITED STATES V. CREWS oe cet ogy qY 13
BORE 3D HBO Cork cle Bari? oe . mo ae Some
i7 UNITED STATES V. DAVIS cee Ct . we HU
THE FAD Bre Ceerd cur 1493
18 |! UsneD stares v. peLeun 4
455 FAO 1BU0 Cork cia! qa.)
19 || Use states v. Duzer - Ss
Sil FAD Ol Cer cw 1730)
20 UNITEO STATES V. FLORES wie cae _- a ne we wo 10,18
47 FAL ITS Core cue. 1482) a
21 UNITED STATES Vv. GANNI any ome a oe, cee BS
720 F BOTY Carry cm | 1 Bed
22 || Wired STATES V. CARCA-2AmARANO oe 10
BSOF, 20 10d CtoTd ce 9008)
23 UNITED STATES V. GQURDE ~ 2.
WHO FAO 1065 Cart cuz 2006) Cem Aue). ~
24 UN ITEID STATIFS Y. GIL. Jeo - as
SQ RSD IY Cork cum $49
25 UN MER STATES VW CRA ., 3,18
CBF Go Cort cre 201.) oe Smee
26 UNITED STATES V, CYPSUM CO. .
BA, WS aoel, WALEED TU6, 6B $.cT gas (aug) , my . co ~ 8
27 UN EDD STATES We TACOS . >) oo : Se angen samen ee EMS
986 Faw vast CBr ce 1983
28 : . s wee
Gaye

 

 

 

 
 

10

14

12

13

14

15

46

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:17-cr-00140-NONE-SKO Document 45 Filed 01/30/19 Page 5 of 74

UNE STATES “i TENNEA)
5976 ESO 5S4¢ Corre cit 200

WiitGO STATES V, JOB

Q7t Era BEQ. CATH CIR OO!

UN ITEtD STATES Vs FELLEY
HOLES 1047 Cart cle 2en?

UNMEQ SIAfem Ve LEO)

48 US 647, 104 5,.cT B05, 92, VES

UNTIED STATER Vi LUONG

470 F.%O 998 Cath

UMITEQ STATES Ve WARIA = BUITRAGD
72H FBO 984 Cao oie 1464)

UMLIED STATES VY. WARTINGS< GARCIA
B47 F350 1205 Card ok

UMTERDO DATES ¥. NEPSTERO
HOU FAO 2aeq Cert eve (70

UNVIED STATES VA PERKINS
B50 Rae 1loq Carh cue Gai

UNITE STATES WV. RUIZ

758 F200 lide? Corh eR SO14| +

UANTEO STATES Vi SPENCETC
$30 M2P 100%, 39a US APP OG. 90

UNITED STATES Vi STANBET™
768. FAOITS Carts ne 198A)

UN ITED STATES V. UNDERWOUD
42-5 F340 (OTe CoH ak Q.O\3)

UN NED OATES. WEBER
aan, Fata 1338

>) wee ee ee aes

3,17

&,3,5,15,80

 

 

2D &T? Cae ——-— com

 

10, 1

§,10,18

 

(re, or 2.008 )—

 

 

 

CarH aie 1999)

 
40
44
42
13
14
45
16
47
18
19
20
24.
22
23
24
25
26
a7

28

 

 

Case 1:17-cr-00140-NONE-SKO Document 45 Filed 01/30/19 Page 6 of 74

1

MEM AZANDUM OF POWITS AND auTHomITies

zr. BREF GACKEROUAD

On APRIL. SB, AOI7 A ZEPORT WAS FILEID WITH DET. CUNSTANTING OF THE ASSAY COUNTY POLICES
DEPARTMENTS SPEQIAL. VLCTIMS Ca T (wew vor). iT ALLEGED THAT WHILE USING THE Musi Abies’
APPLICATION, A MIG LAS CONTACTED BY A USER NAMED "SUMMERMECQI® AND WAS COAKED 170 SENDING
SEXUALLY EXDLICIT MATERIAL WO THE cisae.

on APRIL Y, AON7 PET CONSTAMTING HLITHOBEe A SABPOEWA FO MUSICALLY Foe SUBSCRIBER
INFeRmneqiad.

ON APRIL 5, DOM MUSICALLY RESPONDED WiTH SUBSCRIBER, DWIFORMATINNR Fak "ZUMMERMEOO! ,
USING THIS INFCRMATION, PET CONSTANTING DETERMINER THAT ONE OF IP ADDEESIES ASOCWTED Luith THE
ACCOUNT LOCATED BACK TO FRESAO, CALIFORNIA,

ON APRIL. 11, BOI, THE CENTRAL CALIFORNIA INTERNET CRIMES AGAIWST cn LORE Cucac’) TASIA
ForReS WAS COMTACTIGED BY DET. CONSTANTINO. FE PROVIDED THE AFUREMENTIONEID |WUIFORMATION,

Qn) APRIi& (9, 2017, LISI THE PFQVINED wPoRMATION, De “Scwam® oF WE FRESNO COUNTS
SUERIFES DEPARTMEAT AUTHORED A SEAR eH WARRATT FOR THE Suse RHee® wRoRMATION PERTAIA IG 19
THE COMCAST CABLE COMMUANCATIONS IP ADDRESSES 75,150. 0.283 AMD 73, (42.178.95,

HE SURMITTEO (T 10 COMCAST CABLE COMMUNICATIONS oN APRIL 20, aor,

ON APRIL ZI, 2017, comessT RESPONDED sraTING THAT THE IP ADDRESS 73,/92.178,95 HAS A
SERNICE AODEESS OF BEG Wi. LEXwwGTO Food, reesua, cA. IHE SBcund [P ADORESS DID ACT RETURA)
AMY RECORDS.

ON MAT 2, 2-017 DET WILK AUTHUZED , SURMITTEO AWM RECENER AUTHORIZATION FOR A scARird
WARRANT FoR THIS RESINENCE. IT WAS EXECUTED OO WY &, 2.007.

TUE WOLCTMENT CHARGES NEPENDANT With $1X COUNTS. COUNTS 4 THROUGH S ALLEGES 1B Use
8 2051 (a) ance) ™ SEXUAL EXPLOITATION OF CHILDREA AND ATTEMPT. CQUAT © ALLEGES 18 USC §aa52

(aa) - PITRIBUTION GF A VISUAL DEPICTION oF A MIR ENGAGEIO IW SEXUALLY EXPLICIT CONDUCT.

 

 
10
14
12
13
14
15
16
17
18
19
20
21

22

23 ©

24

-- 25

26

QT. -

28

 

 

 

Case 1:17-cr-00140-NONE-SKO Document 45 Filed 01/30/19 Page 7 of 74

rz. qHE LAV

THE FOURTH AMENDMENT, WHictt PROHIBITS "UN PEASUNABLE SEARCHES 4nO ser2uiRES', PROVIMES THAT

NO WARRAMIS SHALL ISSUE BUT UPOA] PROBABLE c4Ause, suUPPOFTED BY OffH of AFFIRMATION , AND

PARTICULARLY DESCRIGIUG THE PLACE TO BE SeARCHEID, AND THE PERSON OK THIVGS TO BE strzep” US.

CousT, iv, PROBARLE CAUSE MEANS A ‘RalR PROBABILITY” THAT COMIRABANO OR EVINEMLE IS LocaiE@
IW A PARTICULAR PLACE, WHGIHER 1HEere Is A “FAIR PROBABILITY DEPENDS Ow THE TOTALITY OF THE
CIRCUMSTANCES , INCLUDING REASGNABLE INFEFENCES, ANO IS A "CUNTTUNISE WOE, PRACTICAL QUESTION
NENLIER CERTAIN NOFA PREPONDERANCE oF THE EVineW CE IS PEOWRER, UNTED sT4TES V. KELLEY,
492.£3D 1047, 1050 CMH ce a.0o7) CITWS ILHMOLS V. GATES, 402. US Q13, AYG, [OS 3, CT ASI7, T¢ LEO
QD 5a7 G93) ANO UNITED STATES Vv, GoUROE, 44/0 F.3D 1065, 1069 CowH crm 2006) Cen BANC)
SPECIFICALL“/, AW APFIQAVIT WWIUST CUNTAIN, EVIDENCE THAT a) A cRME WAS comm rEeta, (a) IT WAS THE
SUSPECT WAG CaQVMITRER IT, AMO (3) EVIDENCE OF THE CRAG WOULD BE eyun@ wy THE PLACE TO BE ssARcnaD,
CHISM Vv, WASHINGTUN stATE, Gb! F.30 380, 394 (atu Cie aor). CITING GOURNE, HHO FBO AT 107l-
WHILE REASOMABLE INFPERRUCES Wied BE CORINERED, IW UNITED STATES V. WERER, YAR RAO 1338
Cor ark 190) THE AWTH CURRUIT CAVITIONED AGAIWST CREATING A LEUGTNY CHA) OF MUFERENCES 40
BUTTRESS PRORABLE cause. fe AT 1S¢¢/-4 5, SEE ALSO CWS), GOI RZO AT Bl Cre FACT AHAT SEVERAL.
SUCCESSIVE LWIREREN CES WEEDED 1 BE PRAWA) 1 ESTABLISH pRyRABLE CAUSE REDUCED TNE THRESHOLD
70 BELOW A “FAIR PRopaBLITe) | UNITED STATES Vo UnBRWOOD, 725 F3BD 1076, 1084 Co7H ene
aors) C70 CaneLude THAT 1HE PEFEWOANT WAS A COURIER POR A ORUG TRAFFICKING ORGAN IZATIOR
REQUIRED RELIG UA) CONCLUSORT STATEMEMIS OR THE CRAWING OF TOO MALY InFeRew¢e%)
CONCLUSIUNS OF THE AFPIANT UNSUPPORTED BY YADERLYING FACTS CANNOT BE USED 10 ESTABLISIt
PRUBAME CAUSE, UNDERWOUD, 79-57 BD AT IOBL. AN APPIRAVIT MUST PECNIE UNDER IMG FACTS $0 THAT
THE ISSUING JUOGE CAV ORAW HIS OR HER OWN REASUNABLE [VPEREAW CES AMO CONCLUSIONS ) IT 1S
THESE PACTS THAT FORM THE LEATRAL BASIS OF THE PROBABLE CAUSE NETEReawaTon, /cl,
“ITS PEEN) LONG ESTABLISHED THAT EXPERT OPIJIUON Marl BE CONSWEREO IA THE TOTALITY OF THE
CIRCUMSTANCES ANALNSIS Fula PROB+BLE CAUSS, WWiTeI sTaATES y. GIL, 58 3D 14/4, /4/8 Corres CIR 1495)
AS? WAS HELD 1A) WEBER, HOWEVER," TF Ue GovERn WENT - PRESE MS EXPERT” OP WON. ABOUT THE-BE HAVIOR ©

OF A PARTICULAR GLAS of PERSONS, Fol THE OFIWIOA! TO HAVE ANY RELEVANCE, THE APPIOAWIT MUST
a

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

u2T:

28

 

 

Case 1:17-cr-00140-NONE-SKO Document 45 Filed 01/30/19 Page 8 of 74

LAY A FOUMDATION WHICH sHguus THAT THE PERSON 4uUlRTECT 10 7HE SBARctt ISA MEMBER OF THE CLASS”
72.3 RAD AT 1348.

ID WEBER, IT Was HELE THAT PROBABLE Cruse DID NOT Bust TO SEAR A WUdSe FOR cu io
PORNOGRAPHY wien AN AFFIDAVIT RECIIEOD THAT A SUSPECT HAC TWO YEARS PREVLOUSEY RECEIVEID A
CATALOG OF CHILD PORAUGRAPHY ANO WAD GROEREIS Funk WAGES OF RAISIBLE CHILO PokuCeRARHY, /cf AT
IBYS, qHE ACROAVT Wd WEBER IWcLUDED ExPaRT GPs ABOUT THE HABITS OF “CH IK MoresTeks
“PENOPAILLES, AMO “erlLi PORNOGRAPHY COLLECTORS” AMO THAT PRU HIS ENOWLEOGE oF ESE Clases oF
PERSONS HE COULD EXPECT CEFTAW THIMSES TO BE AT THEM HuAISES, FROM DIARIES 10 se %UAL AIDS 7O
PHOTO PEvVELOPIAG EQUIPMENT) Iq. A LEADING FACTOR tA) THE CONCLUSION WAS THAT ThE APRIDAVIT FALLEID
40 asieeT, LET ALUMG SelT Furait FACTS TO PRoveE UG WAS A memeeR OF THESE GROUPS. // AT 1BuUS-46, IT WAS
CONCLUQEI? THAT THE OPMIUN ABUT cHiLID MOLE®7ERS, PECOPHILES, AND CHILO PORNO GRAPHY COLLECTORS
WAS “PUUNDATIONLESS: fel AT 1BYS. AND THERE PURE CUALO oT RE USEQ TO SUPPORT PRORABLE Cause. lof
AT 1B51S-4G,

HOWEVER, THE: WAT CH@culT WAS REPEATEDLY DIPTIWEHOHEO WEBER AAD MADE CLEAR THAT
“TE QUESTION 15 WHETHER CUMIRABAWIO IS LIKELT 1 BE ON THE SUSPECTS CONMLIER., WOT WHeTHele THE
AFROAVIT SblOWs THAT THE DEPENDANT Bie oF OND woT FALL wiillial THE CLASS OF PeERSUMS LIKELY 70
COLLECT ettiLO PORMIOGRAMIY, KELLEY, 492. FSO AT (QS. THE VETER MIMAT IUns 19 SIMPLY BASED GAY THE
TOTALITY OF TUE CIRCUMSTANCES WHETHER OR. NOT THERE 1S A FAIR (RORABIL IT! THAT CHILD PORNO GRAPIAY
Wiel BE FUIMO Ont THE COMPUTER AT TUG RESIDENCE, KELLEN, (BA. F2P AT (05%.

AN OTHERWISE SUPRIOEAT WARRAAT APPEICATION WAM BECUME WTALE ABSEAT A “COnrtNUIne PATTER
OR OTHER COCO REASONS" THAT THE EVIDENCE 15 DREVENTEY AT TIKE LOCATIUA), UNITED STATES Vi. GAND),
73 FAD 714, FOR Cor ch 1% e+) ESPECIALLY WF THE ENIQGN OE CAN) BE moveo™, THEREPORE, "THE
APRIDANIT YUUST SUPPORT THE INFERENCE THAT IT 1S PRESEMTLY 1K) TInt RESIDENCE TO BE senarcuteO, ZEGARPLESS
OF 17s PAST PuseTU” UTED STATES Vv, GRANT, 69XR FBO 827, B35 Cornu Cle, BO 12).

NHEN OFFICERS LEAR OF YEW, WATeERIAL. FATS APTER a WARRAAT IS ISSKEO BUT BEFORE THE

Eyeeutiwd, TNE HAVE A DUTY WT) RETURN TO THE WAG ISTRATE TO RE EVALUATE THE EXin7encne OF

PROBABLE CAUSE. UW ITGID STATES Vo Tee, BIG FSO SVY4;:G00 CATH cI 2000) 5 UNITED STATES V.

MARIAI-BUITRAGO, TRU FAO BBY, 994 Can ark 1184)

 

 
 

10

i
12
13
14
15
16
17
18
19
20
24
22
23
24
25
26
20

28

 

 

Case 1:17-cr-00140-NONE-SKO Document 45 Filed 01/30/19 Page 9 of 74

IN FRANKS Vi DELAWARE, 438 US 154, 985, eT. 2LTY, STLEO AO w67 Ca7B) THE SUPREME quer
HELO THAT THE Pout eh ANBAQMGEAT ENTITLES A DEFENDANT TO CHALLENGE THE CONSTITUTIONAL VALLOITC OF
A SBAR WARRANT IF (it DEFENOAAT (AES A SUBSTANTIAL PRBUIMINARS GHUWIAG THAT (> THe APA OAV IT
IAD SUPPORT OF THE WARRAMT CONTAINS INTENTIUN ALLS OR RECKLESSLY BALSES siatamewts ANO@. ) THE
AFFOANIT PUuRGEQ OF 11S FALSITIES Would NOT RE SUPROLEMT TO SUPPORT A FIWOWOG OF PRORABLE CAUSE,
SEE UMED STATES V. MARTIAmr GARUIA, BY7 FBO 1205, /21S Conn ci. 2008) TO TUSTIFY AN
ENIOEMIAEY HEARING, THE DEFEVOAMT IS REQUIZAID JO SATISPY Bott REQUIREMENTS , FRAVICS | 439 US AT
17(-72.. IF A WGARIG 1S CRAMIEO, THE DEPENDANT HAS THE BUROEN ce PROVING BY A PREPONPERAME OF
TUE ENIOENLE THAT THE FALSE STATEMENTS WERE RELI BERATELS wane CO wees MACE with A RECKLESS
PISREGARID FOR TUE TEUTIt, Un ITETD> STATED V. DELEQ), 959 FAD 1346, 1348 Cert cig, rae.)

WW UNtTeQ ATMIGS V. STAUEFT, 162. P20 TIS Corr ci tet ce) THE ANASTH CNREIT APPLIGID THE RATIONALES
OF PRANKS TO VUTEMTUNAL OR RECKLESS OMISSIONS , HULID ING THAT 4 NEFEVOAAT COULD CHALLENGE A
FACALLY VALID APONAMT El MAKING A SUBSTAATIAL. PRELIMWART SHOWIAG THAT THE AFFIANT " tT@ationaner?
or RECKLESS OMITTED FACTS REQUIZED 7 PREVENT TRCHNICALLS TRUE STATEMENMS tA THE AFRIOANT
FRO BREWS wuIstEeAarne> ld AT VE) THE COURT SmTet> AT YM ReeveTIAGG LESS THAN THE TOTAL STOR,
AA] ATRIANT CAN WAM OULATE THE IAFEREu CES A MAGISTRATE WALL GzAu). TO ALLOW A WAGISTRATS 10 BE wistEld

ID Suc A AVUNNGR COULD DENUBE THE PRUBABLE CAUSE REQUIREMEAT Of ALL EAL MEANIIG. lel. THE

‘

OMISSIONS ONLY RI6E TO THE LEVEL OF A WIUISREPEESENTANOYO IF THE UmitrEi> Facts “CAST DOUBT Ga THE
EXISTENCE OF PRoRLe CA.” EWG Vv. CITY OF stockton, $88 30 aig, 19-26 Corr oR e004 )} SEE
ALSO BROAM v. BOGAN, 330 FBO 108%, 1032 Corry cra 2003) Caw offical, MAY NOT 16vORE EXcULDATORY
EMOEILE THAT WoNWLO “NEGATE APINOING OF PROBABLE cause”, STANEET ALSO STATES THAT 1 DETERMINING
WHETHER A QEFENPANT 16 BXTITLEID TO AU EVID EAA? Hemi, "CueaR, PRUGE OF DELIBERATE OF recKLess
Owiissiu) 1S VOT REQUIRED” Jel AT 741.

WHEA) AAI UVALSSICA) [5S CLIBARLY WIEPIAL TO tiie PROBABLE CAUSE AWALYSIS, IT CAU BE REASUVABLY IApeRREI THAT
WWE FAILURE W PROVIDE FAT FORMAN? AMUUMEID 10 ATLEAST A RECKLESS PISMO FOR TE TRUIU- CHISM,

6614.30 AT 339 (“owen THE (MPORTAME OF THE GMITGID WuPuROAATIUA TO THE PROBABLE CAUSE ANALYSIS oso A

| TUR COULD REASOVABCY CONCLUDE THAT THE APRAATS FAILURE TO meMtiVU TMAT WFORMATIOU IA UNS APRIOAT

AMCUNTEQ 19 AT LEPBT A RECKLESS O\SREGIGO Fae qe rau”) Cetarion- ano PRACKETS OM vive )+

 
10

11

12

13

14

15

16

Case 1:17-cr-00140-NONE-SKO Document 45 Filed 01/30/19 Page 10 of 74

ce

MARIVALE Vi SAVAIKO, HIT ASP 1321, 1/37 Cutt cde aer7) Cwren THE PACTS OMCTTER FRM THES APEIRAWT
ABE CLEARLY CRITICAL TU THE FINQMIO OF PEOTMAE C4use, THE PACT OF RECKLESSVESS MAT BE wirekReD Frum The
PROGF OF rile omiss(Us ete)

THE KET WQUIRT 1S WHETHER. PROBABLE cause REMAUS ONCE THE ENINGA CE PREGVEMED 10 THE
JURCE 1S SUPPLEMEMIED wri THE CHALLENGFO OMISSIONS, UNE STATES vi Ruz, TERR SO UY, 1HeY Core
Cie aor)

NORMALLY COURTS 70 NOT "RAT SPECK” aw ArRIMavT FOR A WARRANT THRIUGH DE OVO REVIEW + RATHER,
THE WAGIMRATES pe TeRMIWATION SHUALO RE PAIO “GeeAT DEFEVENE KELLEY, 492. £20 aT 1050, ANO
WALL BE UPHELD UWLEess cueareue ERRONEOUS, Ewine, 688 RaQ AT (AS) UNTIED sTAtES Y. CYPSUM to.
BSB US BLY, 345, YR LEO 746, 768, 6847 B25 Cras) Ca PIW0ivG 1S CLEenRey @ RReweaus
WHEN THE REVIEWING COART tS LEPT WITH A FIRM COOMICTION THAT A MISTAKE HAS BEEN Conm rrrer>,)

HOWEVER, WHEN AN APRIOAUT COWTAINS FALSE statements ANO Jor amiss, THE EARLIER
PROBABLE Cause veTERM AOU IS NOT BATITLEO TO THE UsguaL OEFeeewte, KELLEY, (72.30 AT 105!
Ciwe AGREE THAT THIS LIMITED EXCEPTION TO THE ‘CREAT DEFERE.ce’ RULE MAKES $2058, FoR THE
WUAGISTEATES GUOGEMENT WOALD Lave BEEN BASED cy PACTS IMAT ARE NO Leuéela on THE TABLE ~) ;

UMIIEID s7ATES y. DOZIER, 8441 BAD 101,106 CorH ce 198); SEE ALSO UNiED SIATES V. JOR, B7/ FSD BSL,

 

17

18

19

20

21

22

23

24

25

26

27

28

 

 

BCH (Te en 2017) (sim iLAaey, AX) DEFEREAME WHERE WHE WARRANT (S ISSUED BASEID CIPO UnLAUJFULLY OBMINELD
EVIDENCE)

GOOD FAITH

 

IFA WARRANT LackS PQURABLE CADE, EVICENUCE ORTAMEO OURWIC ITS EXECUTION SHaLILO GEVERALEYS BE
SUPPFESEID UNDER THE BtenusionARY RULE) WAPP V. OHIO, 367 US 64/3, 655, 81S CT 1087, & Le aP 108)
(901), WEEKS % UMNTED s7aTen, 23. US 383, 3972, 345. cT SU/, SV LEO OF Cra). HOWEVER, 10 UdTED
STATES V, LEON), THE SUPREME COURT ESPABLisHeO THE “GOUD FAH” EXeESTION TO THE EXCLUSIONARY
RULE, WHICH 1S SATISFIED IFAN GPRCER ACTS "IN ORTECTIVERY REMOVABLE REUANEE On) THE WARRANT

408 US 897, 122, 104 5. eT. SHOS, 82. Lae AO 677 (1984)

THE COURT WS LEON 1PEUTIFIED FOUR SITHATIOAS THAT PER SE Pale TOSATISPY THE GOOO FATIH EXtEPNUM,
IM THESE SUATINAS , "THE CERCER Wall HitvE WO REASONABLE Geounns FOR BELEeViIe THAT THE WARBAMT WAS

PROPERLY 158LUGO. 468 C13 AT VAR OS, 10Y S.CT. SYOS, THE Rowe siTHaTIONs aee:() WHERE THE AP FAAT

5

 
10

41.

12

13

14

15

16

17

18

19

20

21.

22

23

24

25

26°

2

28

 

 

 

Case 1:17-cr-00140-NONE-SKO Document 45 Filed 01/30/19 Page 11 of 74

PECKLESSIY OR KNOWINGLY PLACED FALSE Infarmnanon i THE APFIRWT THAT WIUISLEO THE [ssuive TUDGE;
(2) Wwtete THE THRGE WHOLE ABANDONS HIS OR HER TUDICIAL nort'C3) WHERE THE APEIBAWIT 13 SO LACKING
WD INDICA Of PRORARLE CAUSE AS 10 RENDER OFFICIAL BELIEF IS 1S BYESTEVE EXiIREL UNREASONABLE 5
ANO C4) WHERE “THE UVARRANT IS "SO PACLALLY DEF/CIBWT~ LE, IN FAILING TO PARTICUMARIZE THE Punec 70 BE
SEARCHED OR THE THINGS TO BE SS2E ~ THAT THE BxE curtiee OFFERS CANNOT PEASdMARLY PRESCUAE 17 TO
AE VALIO” fel, IF ANY OF THESE FOUR StIUATIONS APPLY, THE COURT NEED NOT INQUIRE FURTHER” AND CAN
COACLUDE THAT THE GOURD FAITH Exc=PTIOND TO THE EXCLUSIONARY RULE DOES WOT APPLY suerte0 STATES Vi LUONG,
470 £30 898, 905 Car or 2.006).

IN HERRING v, UNITED STATES, [27 S.CT 62S (2007) THE SUPREME COURT STATED THAT, “TO TRIGGER
THE EXCLUSIONAIS RULE, POLICE CONUCT WAUST BE SUPFIU ENT DELIBERATE THAT EXELUSION CAN MEAMMEPUELS/
PETER IT, aud suPPCIe TiN? CULPABLE THAT Sice) DETERENCE IS Worert THE Dee PacoTO TUE Tusice svarere”.
Il. AT 108, THE COURT HELO THAT “THE EXCLUSIONARY RULE SERVES 10 DETER PELIRERAIE, RECKLESS OR

GROSSE VEGLIGEST couOuct, OB by sam& Cases RECURRIWG OR svsTemiC AeoLicence, Le.

Tr. ARcumewT
A. NASSAU BRIEE

BEFORE PROCEEPWIG, ITS IMPORTANT 70 BerGFure ECAP THE INVESTIGATIUM FROM NASSAU COLI /, 50 IT CAN BA
DETERMINED WHAT MUSICALLY WAS REQHREID JO PROIDE PURSUANT TO THE SUBRIENA AUTHORED BY DET.
COMSTANTING AND WINAT HE PROMOED THE CENTRAL CALIFORMIA ICAC TASIC FORGE ON APRIL th, 2007,

LIUAT WMUISICALLAS WAS REQUIRES Ta PRayioe

ACWLZDING TO THE SWRPOENA Jexueerc], MUSICALLY WAS REQUIFED 7O PROVIOE %.., [PACTIVITY, INCLUDING LOG
WIS AND LOG cuts” Foe THE ACCOUNT, THEY PROVIPED Ex-1IT BO.

WHAT CET CONSTANTIN PEOVIDED

ET COM ANTING PRAVIDED ExHiGrT D (SuBPoswa pEsuvts) ANO EXHIBIT &, wice (5 A REPORT HE AUTHORER,
WHILE ADOITIONAL (AIFORWATION WAY HAVE Se) PRINZ, THIS 15 THE ONL? INFORMATION THAT CAN) BE proven
TO BE Ww BOTH AFFUNTS PaseSican ANID OF WHlad HAVE RELEVANCE TO THE FRAQKS VIOLATIONS.

FURTHERMORE, THE FACTUAL ASDEPTIOAS AVO BEUEFS WW THE SUBSEQUENT FRANKS SECTIONS ARS WURDE FROM THE
KNOWLEDGE OF THE CERKERS, AMD THE FORMATION THEY PoseED, AT IME TIME .OF-THE WrVESTIGATION. AND WHAT

COULD REASONABLY BE CONCLUDEO FROM SucH iwroenatlU,

 
10

41

12

13

14

15

16

17

18

19

20

2i

22

23

24

25

26

27

28

 

 

 

Case 1:17-cr-00140-NONE-SKO Document 45 Filed 01/30/19 Page 12 of 74

B. DET SCUWAMIBS WARRANT AFRICAN TT.

 

I, "FRANKS
DET ScHUAMES AFFIDAVIT COMTAWEOD WUMEROUS VWITERVMAL RALSE JIATEMEMTS ANT OMUISHOMS-
AFFIDAN (T
PET Sc WAMB, A THE STATIEMERT OF PROBABLE CAUSE, ALLEEES MUSICALLY HSE “SuMERME OO Mm was
INVOLVED 1A) A SEXUALLY EXMOLICIT CHAT W ITH A YMINOR. RESIOIWG 1A VASSAU COUNTY, EUW YoRE.
LATILIZING INFERMATIUA PRONDEO EM RET CONSTANTINO CVASIAU COUNTY PD), HE i PLicATes (P AQCLESES
TS18O, DRI ANO 7319278, OF Ws THE ALLEGED OFFENSE, FULL APPLOAWIT IA) EMEIBIT A
OMISSIONS
THE FOLLQWIUG INFORMATION WAS OMITTED FROM THE APRDAVIT Cumite AY ADOMONMAL GMISSION COULD BE
INCLUONED, THESE ARE THE ONLY OWES THAT Céad BE PLOVEN TD BE tad 1S posressrent)
© THE ALLEGED CONE OccuURREO on waRcH 28,2017 fexnerT E |

® THERE WAS NO AGCOUMT acTIVITyY BEFORE WARCM 20, 2.019 AT BROS Coot) [exHierT D, PAGE 2,
Period 4]

° Petieo yee] Oe 244, 166 AND 172.50.41, B18 APE ALSO AssociaTEty WITH THE ACCOUNT, fexeieiT dD, pace ma,
FASE STATEMENTS

PET ScHWAMB STATES!

"4D ON THE ABOVE WIGATIUNES FACTS AMO CIRCUMSTANCES, | BBLIEVE COMICAST CABLE COMMUNICATIONS

VILL RETAIAD (MEGRMATION THAT AY LEAD TD THE 1Bartity OF ONE OF THES USERS Coummaemeaor) wd

UTIIZES THEIR: SERVICE TO ComMUMICATE WITH A HINO CHILO, GENT SEKUALLY EXPUCET MATERIAL 10 THE

MINOR CHILO AND PIRETIED THE MOR cH TO CREATE SEMUALLY EVPLIC IT WMTERIAL AND DISTRIBGTE ¢T

VWA MUSIALLY, 1 viocation oF PL SILC), PG BUL4CR) AnD PO 2.98.2.(0)6 »*

TUS STATEMENT ASSERG THAT THE USER. “UTILIZED” COMICASTS SERVICE "TO COMMUTE WNT A WiINOR. CHILO” AND
COMMITTED THE ALLEGEO OFFENCE. HOWEVER, AS ESTARLIIHED, THE ACCOUNT LED Back AGPITOVAL IP AQPREDES AND AS
THE LOG WOICATES , THERE WAS AO AKKOUMT ACTIVITY Before WAReH 30, 2017 AT 22340518, LOGICAL? THIS MEAMS THAT

NOWE o& THE 1? AONRESES (On THE AccUAUT FOR quar manner) LINK BACK TO THE ALLEGEO CEIME,

DET SCHWAMB POSESFO VO wR QAMATIUN TO SUPPRET THIS STHIEMENT.

 
 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:17-cr-00140-NONE-SKO Document 45 Filed 01/30/19 Page 13 of 74

MOST GP THE AFPOAMT IS MEANT TO BE REAG AS PET CONSTANTINOS WVESTIOATIVE WORK, WANE BVICEAT
BY THE FIRST PARAGEAP HE wierd StATEs "PETECTIVE ceneSTANItHO PROVIDED THE For ond | WERMATION £° [vin RATA,
MAGES, pacaceaP a] Det scuwamS STARTS THE THIRD PARAGRAPH OW A SIMILAR AUTE, “DETECTIVE CUMSTANTINO

PECEIVED A. RESOME PECAROWUG SUBSCRIBER INFORMUTION...° AND asig tates IPADIRESES 76, 1SO,2,233 ANP 73.192,178.95

with THE ACCOUMT, AGAIN, THIS REAFFIRMS THAT THIS IS DETECTIVE CUNSTANTIAOS INVETTICATIVG WORK.

THE PROBLEM LIES Writ THE FULLOWNG TWO PARAGRAPHS 5
“A 4UB9EQUE//T ITERNET S@ARCHH OF WHO THE ABOVE LISTED IPADRES WERE AgsiQvED TO sHowel> THAT BOTH
75.150. 2. 2AB ANO 73.193,178.95 ABE ASIGNED-D COMCAST CABLE CoMAMUNICATIONS, JPADDRESS |
75, 160,2.0283 Sriguvs TO COME BACK TO COMCAST Busiwess AMO CEMEPALEL LOCATES TQ THE UTED STATES.
IPADDRESS 73.192.,/78. YS Sous TO CUME BACK 1D THE EASTER DI sTRicT OF CAM FoRu , WORE sPecimictteee
THE FRESNO AREA,
DUE TOTHE IP AQBRESS LOCATING TO THE AREA OF FRESNO, CA, OBTECTIVE CONSTANTINO REQUESTED
THE CENTRAL CALIFORNIA INTERNET CEIMES AGAWiT CHILOREN TASK FURCE ASST UnTH THE wvesTiQaNOn.
[ExuierT A, PAGES, PARAGRAPH 4-5
THI§ LAST PARAGRAPH (MPLCATES THAT IME ABOVE GETAILED SEARCH WAS COLOUCTEID IE PET COASTAMT WO
UOMSELE AMO STATES TUAT DUE BI THIS Saat (sPecricey BECMSE IPADPRESS 73,19917B,A5 LOCATED BAC ie TO Feeswo)
HE CONTACTED THE CEAIRAL CatiuENIg ICC TASK PURGE FoR ASSISTANCE, THIS 15 SUMPL! NOT Tue, PET ScHMAMS
IS REPEREWCLG THE SEARCY OBTAILED WITHIN ERERRIT E, willed STATES THAT IT WAS 1? ADPEES 7S. 190. AAAS
THAT LOCITEO Back 72 FRESNO, NOT 73. 192178. OS, PURTIERMORS, 7FHE SEARCH WITHIN, THE APFIOQAMT tS INVCOMSISTEAT
Wittlt THE SEAR WE ts REFEREEING WHA) EXHIBIT &. ExueiT E cowe-uoes 19 ADRES 715,180, BAS
LOCATES PACK 70 PREGNO, THE SEAPcrt within PAE AGPUIANT CEnICMUAQES IT “GENERALE LOCATES TO THE UTED
svates® DET COUSTANTING 15 IGEATIFIED AS THE SURCE OF THIS SeARUt, VET THE Seager HE ActuAliey CUnmuUcieD
WA TRITALLY OIRFEREAT REMMETS,
CLEAR PROUF THAT THIS 19 THE EXACT sea@cel UE IS REFERENCIAS WiLL BE SHOWN SOOKD.
INTEMIOMAL YA\SSTATERISNTS AND CHALSSIONS
OMISSIONS
$DATE OF ALLEGED caine

BEFURE iT. ESTABLSHED.WYN WE arartee THE OATES 1T wil Ave WW BE GSTARLSUED THAT HE HAO ITI

HIS POSSESS IUU, BaT i OFCER -1O Co tiaT, WE Fret HAVE JO Fonts OW A FATAL FEAL) IN THE APRIIAUT.

 

 
 

10

44

12

13

14

15

16

17

18

19

20

21.

22

23

24

25

26

27,

28

 

 

Case 1:17-cr-00140-NONE-SKO Document 45 Filed 01/30/19 Page 14 of 74

THE Flav

IN THE APPINAVIT, 1? APPR ESSES 76.150, a, ass Coste uP 1) amo 73, (9UI78.I5 Creu me Iroc) ARE
ASSOUATEID beet TH THE AceounT, [BxHiIT A, PAGS Y, Paraceaged a} HOWEVER, bd TEE PoLLouru PARAGRAPH, Widlcit DETAILS
TUE WTERNET SBAReUt, THE LABT TWD DIGITS OF THE SIG UP IP” ARE CHANGED TO "223" WMEAD IT sts BE “ABS.
PET SCHWANN WWGMOES TM1S ERRONEOUS (PADDRESS W) ATTACHMENT BOF THE WARRWT, OEMUANDIUG THE RECORDS
OF AU IP APORESS THAT WAS WENER. ASTUCIATED LTH THE ALUUAT. JEYHIBIT A, PAGE &, ATTALMENT 8]

TINS WAS AGT A TYROGRAPHICAL ERRUR On) DET SUUWwAMBS GSI ALF, PATER, UE ORTAWCAA THIS IP eRORESS OIRECTET
PROM EXIT 6, WERE THIS GRER aRiguaeD FROM S "APRIL 5, SOIT MUSICLES RESPONDED Witt SUBICRIRER
INFORMATION BER“ ASUMMBIEMEOO! WHiel HASAN PACES OF 75,/50,2,2008° fexuar =!

WHY OES THIS PUTTER? BECAMIE ExetiAT & ALLO EXPLICITLY STATES THAT INE ALLEGED c@ame OCcuRFED aw
ware 2S 2047, THE MOTIWE FOR THIS Qiatissruss WILL BE MADE APPARENT BY THE AVATHRE OR fHE VEXT
OWISS10N, LAS AWD OF ITSELF.

JHE EXCULPATORY IP Loe
THE PROVIRED IP LOG CLEARLY WDICATES ACCOUNT ACTIVITY RESW gn "ROI7ISBO™ C vaareut 30,9017), Jexuiar D,

PAGE 2, PERIUD S] THERE IS NO RECOROGFACCOUAT ACTIVITY ON WR 28,2007, DET scLlLvAMIS WAS ORVIOUSEY AWARE

OF ug DISCREPANCY, Luitice IS WHY, WW HIS ACPIIAUT, HE PeEFERo ates THE most Reet EVAR ON THE (P LOG, RATHER

THAN ONE FROM MAZCH 38, 2017 — BECAME 1 POBS WOT EXOT. SEE EXtlary a, PAGE 3, MRAGRAPH 9. (" MUSICALLY
ALSO PRONDEID AN IP LUG HWIMICH ALBO 5 Howe THAT 17 ADPRESS “13, 190.179, 9S UTILIZED THE Acca GETWERY
oY ou/'t7 OS: 363 5R Com) AND ofan O5837:553 (gener) )

THIS MAAQR PACU 15 OBVIOUSLY CRITIC TO THE PROGELE CAUSE DETERMINATION siuae qe ENTIRE

FUAWOATION OF AUIS WIVESTIGATION (9 THAT, ALLEGEDE, THIS ACCOUMT WAS UTILIZED TO conimiT A came BEFORE

“ WAkeu 20, Bord AT 32-2240? FH, MET, WA CALCULATEID WOVE TO SEUARE THE AUTHORIZATION OF FHIS WARRANT,

BET ScUwams omemet THID FACTUAL, PELEVANMT ANO BUCULPATORS INFORM aC.
IPAQPRESSED

THE LAW 1S CLEAR THAT AN APRIAAT HAS A OUT?! TO RROVNE ALL RELEVANT INFORMATION TO THE W4AGLIRATE,

UNNIER STATES V. PERKS, B50 F.20 1109, He Can cue 9007). THIS AFRIDAMNT CONGERYS IP APDZESSES, IT 1S CLleagise

| RELEV AKA. MET; DISZECAROING 7S LAW, OMITTED THESE FACS, THE \MPURTAMCE OF GULS OMUISHCY WILL BE SHOWA

IN THE NEXT SECTION.

 

 
10

11

12

13

14

15

16

17

18

19

20

2i

22

23

24

25

26

27 |

28

 

 

Case 1:17-cr-00140-NONE-SKO Document 45 Filed 01/30/19 Page 15 of 74

FADE STATEMEVIS
WITH THE OWUISSIONS Ww MIND, DET scrWwaAMB HAD AISSOLUTELT UO EviNngwyee TO SUPPORT THIS STATEMENT,
CHISM, G61 FAD AT 387} SEE ALSO cus, Gol FBP AT TAO 1h Crwowe METATEMENT Wire AL WHEE THe
AFCIANT IPED 4 RIM e& AS THE SUSPECT, DESPITE PomEssLG AO sUIPORTIVG ENIGENCE ), THIS STAREMENT WAS
A DELIBERATE EFEDRT O WWE UP PUR THE WATERVAL. DERICIENCLES nuttIAd) THE INE YTIGAT IO BY CAEATIIG
A DIRECT LIK BETWEEM me ALLEGED CRINE AMO THE CUMCAST IP ADDEEDES, as sete, THIS PARAGRAPH must BE
EXclsEeo.
INTERNE? SEARCH
AS BYTAGLISHELD, DET SCIUWAMB HAD EXT & fs His Posessioy, FURTUBR, 17 1S MAWFEST THAT THE
EYACT SEAR WE IS REFER e ewe IS Wri BYHUBIT E BECAUSE ROTH SEARCHES EPO THE same EFPavEOUS
IPADOIESS. EXHIBIT E, As THE ORiGno OF THIS ERROR, MBAS DET Seu CAM ONL BE PERERRIWVG TO THIS
SEAR. BUT WHY RO THE RESULTS PIFFER ? (1S SIMPLE, PET scdnnme coneoucig HIS GwAd SBARed ANO THEN)
WWENTRIED THE swukes of THIS WUFRROMATION AS comiNe FROM DET CONSTANTIA. FHS IS WOT FO sae raat
DET SCHWAMIS COULD NUT COMQUCT aie Cua) SEARCH, BUT 1O REPLACE eT cd STANTIGS SEARetk LOmTt IS own
WHE HE 1S CLEARLY IA/OICATIUG THAT THESE WERE IME PROCEOUPAL STERS TAKEN) BY OzT CONSTANTINO
SIMPLY CANMOT SUFFICE, THEREFUEE, BC FAILING TO PROPERLY IDBATIFS THE SouURCEE OF THIS WFORMATIUN,
DET SCHWAMIR MACE (T WMVGTIELE FUR THE WMGISTRATE 70 evALUATE THE EXMISTEMCE OF PRoBARLE C4uge, UNITED
STATES v. PAMIS, TH4 FAO BIG, &qg (Care He 1983). AS SUCH, THESE PARAGRAPHS SHQULO RE Excise,
MATERIAL
witht THE omissions wd WUNOD, A CORRECTEID APFICAVIT WOULD WAROUETEIDIY FAIL, FOR IF THE javy @STIGATIUNS
FUMMIATION 18 THAT, ALLEGEDLY, THIS ACO WAS UTILITEID TO comMmIT A CRIME REFORE mrad 30, 2007,1T IS
SIMPLY UNREAQNARLE ANO ILLOGICAL TO COMCLUDE EVINENEE OF A CRIME WOULO ne Fou wien THE whRMATION
FECENNED OUZECTLY FRUR WWUSIKALEY ONLY ExcuLpAres THE ALLEGATION, YET, OISREGAROUIG THE FACTS, PET
SCHWAMB PROLEEOED with THIS Wael Seabee,

FURTHERMORE, WITHOUT THE FALSE STATEMENTS, THE AFFIDAVIT WOULD BE DEVOIP OF AMM REFERENCE

» TO. COMCAST: CABLE COMMUN CET IUNS .. THIS, APIEN CE FAILS: TO, FROME, THE: REQUISITE. MEWS ELEMENT... 2.

UNE STATES Vi cereus, BOARD 1130, 140 Cart ck 2007) 2
t

 
 

10

411
12
13
14
15
16
17
18
19
20
21
22
23
24
25

26

. 27.

28

 

 

Case 1:17-cr-00140-NONE-SKO Document 45 Filed 01/30/19 Page 16 of 74

CONCLUSION)
THE |NFURWMTION witli WHE APFIGauT 19 CLEAR LE? WI CONS ISTEMT Lott THE BviDENtS HE REUIEO UPON

AND REFERENCED, UNITED STATES V. GARIA ZAMBRANO, 880 F.3D (244/257 “SB Crore eve 2008) Curionmwe
ARMING Of RECKLESS OS EEQARO Fur THE TUT OF A sEaReel WARRAMT AFRIDAMT WHERE HE ALFINAMT WAS

IN CONS ISTE T purttt POUCE REWES AO WwW iMeESS INTERVIEWS), FUPTUER NWS, BECAUSE THE FALSE STATEMEATS
AN® omissiovS ALL Rois7BR THE CASE Fat PROBABLE caus, A ILEASONAIRLE PACTRUMER, COULD CONCLUDE 4 bHT
DET SCHWAME ACTER IANENTIUNALLE 02 ZECKLESSLY, cHISA, Ol EBD AT 389, RECUSE THERE OMbSiIonws are

CLEARLY WWATERIAL. TO THE PRUBABLE C-4el9E Asvabysis, IT CAN REASONABLY BS pupeRRE THAT it was paUe

WS ATLEAST A RECESS OISREGAPO PoRTHE TRUTH, fel, SAVAIKO, HT FBOATIBO7.

BY PROVIDING AN IAI LOMVIRLETE AMO WUSLEADING RECITATION OF THE FACTS, OET SCHWAME UNDERMINE THe

FOURTH AMENOMENT PRE AA PALEILE THE IWEZEMCES A RAAGISIRATE WILL PRAW AWO BY DOING THIS,

 EPFECHVELY USURPED THE WAGISIRATES QIN TO CUNOUCT AM INGERENRENT BVALUATION OF PREBASLS CAUSE.

UNITED STATES V, PERKS, 850 Kee nay 117-18 Care oe 2017) HE PEURERMECY wither EYCULPATORY
EVINENCE, Wialic THE FOwaTd AMEAOMENT MANDATES TO BE 1UCLUDEO, BRUAN, 220 EAD AT 10308. (an
OF Pits MAY NOT IGNORE GXcul-PATOPRY EVIDENCE THAT UHL "WEGATE A Fudd 6& DRGRARLE Cau )

THE OMMNSIUN RULE DOES NOT REQUIRE 4H APPIANT TO PRUE GENERAL WFoRMATION AGOUT EVERY
PORIAE THER, , AD MATTER. MOU) UNLIGELY, UNIT STATES WV, CRAIGHENO, 639 F.3D 1073, 1031 Cent erm ao08 )
BUT HE PACT HERE IS THAT THIS IS FACTUAL EVOKE CE THAT ME OReIRERATELY OMITIEI. NO THEORY 1S weEDED
10 POUT OUT 1HE OBWOUS, EXCULOATORY MATURE OF IT] IS “suaPist LOGIC ANO comMoeN $EuSE.

THE APPLICATION OF THESE PRINCIPLES HAVE BEE LONG ESTABLISHED AND AS THE Ait crouT
LENGETED ws PeRews, "an OFFICER. PEESENTIVIG 4 Seakcrt WARRANT APRENCETIONS LIAS A PUTT TO PRoviRe,
1A) COOP FAITH, ALL RELEVANT WP DRnaigns 19 THE WatisiRere. Il, ATIUG.

W SUM, AS THE COURT HELO 1A) UNTIED S147ES YW. PORES, OTT FAD 173,177.01 (4TH OR 1942),

“A MAGISTRATE CANMUT AEQUW ATE OETEEMING THE EXISTEMCE OF TRORAGLE cause WwiTH THe REQUISITE

JUOICIAL WEUTRALITY AM? WIQEPEAQENGE IE o1HE Police PPovin= flat GOR MER yori A PASE, MISLEADING;

OR PARTIAL STATEMENT OF THE FELEVAAT FACTS > THIS wAs A GESACH OF THE PUTY THAT DET. ScHWwaANi

LOWED TO THE COURT. PERIKINS,250 F320 AT HEA, Cree RUIZ, 758 A S3D.AT PU -

 
 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:17-cr-00140-NONE-SKO Document 45 Filed 01/30/19 Page 17 of 74

It, THE WARRANT 1S NOT SUMPORTED BY PacRABLE cause”
DET SCHWAMES APRIOAMT [CLUES A GLARING DEPICLENOY, LEADING TO THE AUTHORIZATION 10 SEIZE
PELOROS FOL AA} 1 ADDRESS NEVER Assona Tee Writ THE ACCOUNT.
ALKROAMT r
IN THE STATEMENT OF PRORABLE CAUE, ITS ALLEGED THAT MUSICALLY ACCOUNT "SUMMERME OO iS WAS
WNIOLVED Jay 4 SEXUALLY EXPLICIT ERAT WITHA WIWOR RESIDING 1 NASSAU COWUTY, We ye WORIC.
IT THEA SAATES 1HAT IP ADOREDES 75, 150,2.233 (sign UP >) AMD TEANGA ATES Creum Aah “iP vos)
fewuietT A, PACES, PARALRAPH BZ) UoWeveR, 0 THE FOLLOWING PARAGRAPH, OWRW b AN INTERNET SBA
DETER MWE TE Loutioa) OF THE IP ADDRESSES , THE LAST Two DIGS OF THE "SiGw UP IP ARG crAesd TO "998"
WHEN IT SUQALO BE "GQA. THIS EREQWEOUS |PAPPEESS aLso MARE ITS Way AIO ATTACAMENT & oF 7H WARRANT,
AUIUORAZING THE SEIZURE OF PecoROs FOR AN IP ADPEES WevER ASSICIAIETD Use THE ACCOUMT, EXHIBITA,
PAGE 5, ATTactimenT’ &|
THis EREGE Pases two APCTICVAL. PROBLEMS
FIRST, JF THE IPApDRESS RETR Nu RECUIEDS, IT WILL ERRONFOUSUY AAU THe SEARCH TO THE LOCATIVA
PERTINENT TO THe (PADORESS 7319917895, THiS 1s St GMIFCAMT ECAUSE, "A TRUTHFUL AUSWelt WOLR HAVE BEEN
CF SUFFICE YT PROBATIUE IMPIRTAMCE TO THE wQuisd so HUT AS A AinmuUM , PURTHER PRU Po. (MvesTiGrTiown
(AAO AVE OccuRRED> PAVIS, 7141 BOD AT 90D Carrey (le THIS PRIN CULE TO A FRAIKS wocatiand }
SECONDLY, iF Pesucrs are PUAN, IT WILL LEAD TO AN ADI TIOMAL UNLAWFUL. SEARCH OF Suméowes Hone.
THE AFRIOANT conTAIVS A GLARING DGFICIEVOM, LEADIAIG TO THE AUTHORIZATION TO OEIZE PECcROS Fula
AN (P ADDRES VEVER ASOCAED WITH que ACCOUNT: [TS LEAR, HAD THE mAGTRAIG MOTKED THIS ERROR,
THIS WARRANT LVGULIO NOT HAVE BES AUTHORIZEID. THE M\AGLIITRAIES parenivATIdn? MUST BE REVERSED.
GooD Part
DET ScUWAMB BOTH AUTHORED ANOQ EXECUTED, TUS WARRANT. THE LEA) EXCEPTION FORGIDS AY ofFicele
FROM FELYUUG OA) AA) ERROF OF HIS OWN MAK. GROH Vv, RAMIREZ, S40 US SO!, So4/ CacoH) CRECAUSE
THE OFFER, “IMsELF PREPARA THE WWWVALID WARRAMT, UE MAY MOT ARGUE THAT HE REASUNABLY REL EO
ON THE MAGISTRATES ASSURANCE ‘ THAT THE WARRANT WAS vatiD ) -THUS, THE GOUD FAITH EXCEPTIOU DAES Nut

APPLY HERE. ALL EVIDENCE must BE SUPPRESSED,
, 1%

 
 

 

 

Case 1:17-cr-00140-NONE-SKO Document 45 Filed 01/30/19 Page 18 of 74

 

€, DET WILKIAS WARRAMT AFADAVIT
I, FEAWISS

DET. WILISINS AFRIQAVIT CONTAIVED A maTeRUk FASE statement AM? amussiOn
AF POAT

DET WILK, IN THE STATEMEWT OF PROBABLE Cause, ALLEGES usec’ HSER “sommeRmeca™ ws
IANOLVED I A SEXUALLY EXPLICIT CHAT WOH A mnOR REHOING IV Wasa COUNTY, MEW YORI On MARCH 28
AND 94, Jot?

UTILIZING THE FRUITS OF DET. sudWAMRS PREVIOUS, UNc4LOPUL SGARcE AMD THE SurBPOGAIA RESULTS
PROMIGEO RBM GET. CONSTANTIVE Cwassau couMTY po}, DET WILK STATES THAT THE RESIDENTS OF B69 Wi,
LEXINGTON) FAA04 commiTTED THE ALLEGEIS CRIME AND TWAT EVINENGE OF A CRUE WUE RS FOUND ay
THIS LOCATION. FULL AFFIRAIT LO ExeiT &

OM 1SS100
THE FOLLOW LUFORM AION WAS OMIITES FROM GHEE APRIRAT
S THERE WAS wo AccuuvT ACTIVITY BEFORE wMaAkcu 30, Ber? AT GaLyYOuS Corr) famieert D, PAGE &.,
Perco 6 | .
FALSE STATEMENTS

DESPITE KNOWING OFTHIS, PET WILKIO BALSELY STATES THAT IHEF RESIDZANS comMITTIER THE ALLEGED

ceive,

INTENTIONAL YNISSTATEMENTS AN@ O7niss ons

 

oMnssign)

naveat

 

IN IS APRIOAVIT, PET WILKIN STATES THE ALLEGED CRIME OCCURRED ON WIARCH 26,2017 AT APPROKIMETELT
"1730 Woures CesT) (9320°m) AND ON MARCH OH, DOI? jexuar B, PAGE %, Live 31 Ano |. HE
PURNHER STATES THAT UE “REVIEWED THE SUBPOENA RESULTS. [excseT B, PAGE 10, bie 10}: Wat THES
FESULTS, WILKID SHOUS THAT IP ADNLESES 15,150.2.235 ANDO 73,/92,/7B 95 ARE AssonaqEOQ wird THE
acto fexunnr B, PAGE 10, pie 17-21 | HE THEN STATES THAT "ADOITIONAL TeNORILE [A9EtD 1P ADORBSES
WERE ALSO Use.” EExnar B, PAGE 10, tine at | GIVEN THE PLURALITY OF THIS STATEMENT Crp apoeeses*)

AND THE PACT THAT THERE ARE gaat Two APOMAVAL 19 ADPRESES ON THE IP LOGS 178, 58,84.166 AND
172, 5b, Yl. 318 [exenert OD, PAGES A-3., PERIOD Yard S| 17 CAN BE DEDUCED THAT THESE ARS AME PCBILS

Basa (Pp ADORESES,
13

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

 

Case 1:17-cr-00140-NONE-SKO Document 45 Filed 01/30/19 Page 19 of 74

DET WILKID OBTAWED IPADDRESS (10.,96.4/. 39:18 CAND GAVE IT UNS DIRECT ATTGXTIOW 1 OSIERMIWES
WHAT COMPANY IT WAS ASSIéNEO 10) meecti PRUM'PERIOD S OF HE IP LO@— TUE SAResT ANTRY Ani KEY
PROBLEM vy itH THIS INVESTIGATION.

TAS ENTRY CLEARLY INDICATES THAT ACWUUNT ACTIVITY BEGAN ON “g.01r7 0330" C mAgcrt 30, 017) AT
"B254OUS", ALMOT TWO GANS APTEFS THE LAST ALLEGAD INCIDENT. THERE 19 NO RELORD OF AccoUMT ACTIVITY
ON MARCH OB OR 24,2017.

DET WILK KNEW) OF THE Ques oF THE ALLEGRO came, PERSONALLY REVIEWED THE IP LOG ANDO
EVEN EYAMINGD THE SINGLE SOURCE OF THE PRURLEM — PERIOD 8. WE WAS OFVIOUSCT AWARE OF TUS DIRCRERANCL

THIS WADOR. FACTUR IS OBVIOUSLY CIeITIC4L TO THE PRUBELE CAURT DETERMINATION SINCE THE Gwitee Fouvoation)
OF US WIVESTIGATION IS THAT, ALLEGEDEY, THIS AccouuT WAS CLULITETD TO commiT A ctime BEFORE WUARCH 22,
BOW? a AD340115, YET, I A CALCULATED MAWE TO SECURE THE AUTHORITATION OFTHIS WARRAMT Cama WA) COMERET
Witt DET. SeuwamB), OET WILK OMITTED THIS PACIUAL, RELEVANT AND EYQUALPATORY IFORMATION.

FALSE STATEMENT

With THE OMISSION WMD, DET WILKW HAP ARSOUITELY NO EviogNGe TO SUPIURT THE suspect
IDEMTIFCATIUS, CHS, @6I BBD aT 290 NIAC FIND HUG WISSTATEMEAT wage WHERE THE AFPIANT
IOENTIFIEID THE IWPIVIOURL AS THE SUSPECT, DESPITE POSSESSING NO SUPPORTING evinEwee) THIS STATEMENT
WAS PELIGERATELY USED TO Bos7eR PROBABLE CAUSE,

WATERIAL

Wilt THE OYWESIOU 1A) MIND, A GRRETED APRQIIT WoL UNDOUBTER ES FAIL, Pore iF THE
INVESTIGATIUAS FOUNIAATION (5 THAT, ALLEGE, THIS ACCOUNT WAS UTILIZAD TO Cont A eeimMe BEFORE MARCH
BO, BOI (TIS SIMPLY UNREASONABLE AMID ILLOGICAL TO CoycLuns EVIOBNCE OFA CAME woul BE Fat WHEN
THE 1QFORMATIUN KECEWE (RTA From WUSI CALLS ONL EXCULPATES THE ALLEGATION. VET, DIsREEAROWG
THE FACTS, PET cited PROCEEDED Wirth THIS ULAWFUL SEqUcH,

CONCELISION

BECAUSE THE GMISSION ANID FALSE STATEMENT ALL ROLSTER THE CASE Putt. PROPABLE CAUSE, A EAS MELE
FACTRWDER COULD ConeLuUOE THAT DET Wut ACTED UOTEATIUVALLY OR Beckie SE. CHEM, G6! £30 AT 388,
PURTHERMURE, BECAUIE TAS OMUSSIUN IS CLEARLY MATERIAL 10 tHe PROBABLE Cause. ANALSIS, IT: CAU BE

REASUVABLY IWFERRED THAT IT WAS Dove tal AT LEAST A PECKLESS QUCREGARD ror THE TRUTH, lel, '

4

 
10

11

12

13

14

15

16

17

18

19

20

21.

22

23

24

25

26

27.

28

FOWO AT THIS LOCATIOAJ. FULL AFPIpAWIT WS EXENGIT B

 

 

Case 1:17-cr-00140-NONE-SKO Document 45 Filed 01/30/19 Page 20 of 74

SAVAICO, 117 FBO AT IST.

EN PROVIDING AND WWLOMPLETE AND MIGLEABING RECITAT@ON OF THE FACTS, DET WALICKI SucteEsSFULLY
UNDERMWEL? THE PUURTH AMENOMENT BY MANIPULATING THE INFERENCES A WAGIITRATE WiLL DRAW AND BY
DOUG THIS, EFFECTIVER UISURPEO THE MAGISTRATES DUTT T CconMOucr AN INDEVENQENT EVALUATION OF
PROMMBLE cause. PERKINS, GSO RAO AT ILIT-18, HE OGLIBERATEET W THRE EKCULOATORY BIDE MCE, Luritert
THE Pod AMENOMENT MANOATES BE IACLUGED, PPOAM, 320 F240 AT 1082 CAN OFFICER. (WAY Ko LGM
EXCULPATIRY EUIDENCE THAT WOAMD "NEGATE A RIUDIG OF PRORAELE cause”)

NO qHEURS 18 MEEOEI 7O SEE THE EXCULPATORY MATURE OF THE onaritler WFORMATIGN, CRAIGHEAID, B34 FAD

AT (O31, 17S SIMPLY LOGIC ANO conn Sense,

THE APPLICATION YP THESE PRWICIPLES HAVE BEEN LONG S9TAGUSUEI. AS THE NINTH CIRCUIT RECEATY
RE ITERATE, “AW OFFICER PREEMTING A SARE WARRAUT APPLICATION HAS A DUTT 1D PROVIDE, IA) GOURD FAITH,
ALL. RELEVANT INFURMATION 7 THE AMAEIsTEATE: PERKS, B50 R2D aT IIG,

tO 4UM, "A MAGISTRATE CANNOT ADEQUATELY DZTERMING THE EXISTENCE GF PROBABLE CAUSE UnTh THE

REQUISITE SUPICAL MEUTRAGITY AMD INDEPENOEMLE IE THE Police PROVINS WWM oe HER Witt APAE,
WISLEADING , OR PARTIAL STHEMENT OF THE RELEVANT RACs! FLORES, 679 FOO AT PVF AA. THIS WAS

A BREA OF THE GATS (HAT DET WILEIS GWED 10 THE COURT. PERKUS, YSO MAI AT U4, crtinG mie, 758
RAO aT lat

TE THE WARRAMT 1S wOT SUPPORTED EY PROBABLE SAUPE

DET. WILKINS AFPIOAVIT CONTAINS AN UMBACED 1? ADDRESS, COUCLUIRY STATEMENTS ANO UMOER NUusTH CRT
PRECE PEAT, FOUNNATIOULESS GYFERT OPIWIOA.

AFFIQAV IT”

DET WILKIN, ws THE STATEMENT OF PROBABLE CAUSE, AULEGES music4LLyY USER “summer meoat” wAs
WNOLVEID IAS 4 SeXCl4eLy EXPLICIT GUAT WOK A WAR, FESIOAIG w SASSAU COLWITY, Et VYoRK GA) wMRert oS
AND 24, AOI,

UTILIZING THE FEAIS OF DET scHLMMBs PREVIOUS, UNLAWFUL SEARCH AMO THE SABPORWA RESULTS
PROVIDED BY DET CUUSTAMIMD Cuassau county ee), DET WILK) STATES THAT THE RESIDES OF 369

We LERMETOD.. FE9.04 COMMITTED SINE ALLEGED CRVWNE AND THAT EYIREMCE- OF A CRIME WoL ee

 

tS

 
10
41
12
13
14
15
16
417
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 1:17-cr-00140-NONE-SKO Document 45 Filed 01/30/19 Page 21 of 74

UMTRACED IP ADDEESS
THE APROAWIT STAIES THAT PET CONSTAMTINO COMTACTED WILKIN FOI® ASSISTANGE AND PROVIDED ME “ABaVE
PETAILS, Luter INCLUPES IPAPPRES "75,150. 2235" (nurs THE LAsT Two DENTE) EXUBIT B, PAGETO,
Live 5-10 f IT Thess REFERS TO DET ScHUAMRS CALAWFEIL ANO UAISUCKE SPU SEARCH FoR. RF comOS RELAT ML
TOWM!S [P ADORESS fexnserT B, PAGE 10, Line aaa | THE (PADDLES REIUPISIS AO RECCRDS,
FUE 1P ADORESS REWRNEID a0 PELUROS 17 IS MOT THE CORRECT IP ADDESSS ASSOCIATE tut THIS ACCOUAT.
THE CORRECT /PANORESS 1S STATED as 75,/40, 2.333" JHE LAST WO DIGITS MIFFER. ener B, PAGE tO,
Ling 17]
THE IP ADPRESS, writett WAS Lise 10 REGHTER THE AccoUUT, WENT UMTRACERA
TOTALITY OF THE CIRCUN STAMICES

* MUSICALLY ACCOUET “SUWIGRRMEOOI” 1S ALLEGEtS TO LIAVE CoNVNITETD A CRIME On MARCH OZ AND 2c,

BOl7, JEXUBIT B, PAGE Y, LING BI AMD 45]

* THE |P APORESS user TO REonTER THE ACtUNAT WENT URACED

* THERES 1S A RENOWN OBVIEE ! SAMS S11- 69307 fexHiaiT B, PAae 10, Lue rB |

° THE REMC IAS BEEN ACCESSAID MULTLE LOCATIONS / IP ADDRESSES » IN CCUTING TemoR Le PASSED IP ADPRESSES.
LEX HiT Ba, PAGE 10, LE 17-9!

© ANE DEVICE WAS ACCESSED AT BOTW. LexmueTan 20H (75.0612. 178 45) AT AW USEMOWI Date ANID TE,
[EXMGTB, PAGES 10, LTE BO-3I]

VIEW THE Faas IW A COMMON SEASE WANNER, THEY GW BS SRA AS THE FOLLOWING 3
MOBILE CEVUCE 1 SAMSUNG 4M -GYBST
THIS DEVICE ts CBVIOUSLY WIGRILE, WARE EVIDENT BM THE FACT TWAT (TS BEEN TIO wituenPLE LOCATIUNS AVO WAS
ACCESSER BY TMORIE PATER IP ADCRESES. TAL ELEMEPRT IS siGuIFICAeT BECAWE Ag THE ONL CEyiceE, TS 15 THE
DEvic=e OET wabbiad EXPECTS TO PWO AT THE LOCATION. THIS WL RE CRITICAG. 4 CLIALLeuGine THE EYPERT
OPIVION.
UMTIRACED | P ADDRESS
THE AcwUNT WAS CREATED BY A USE FROM A WHOLLY SEPARATE LOLATIVA, Culler! WEAT UMTEACEO. 1A) CHEST
V. WASHINGTON STATE, THE COURT Fou IT stOMiFKANT THAT THERE WAS AN IP ADRLER MAT WAS ASSOCIATED WiTr
THE OFFENDIALS WROTE THAT WERT UTRACEID, 661 RRO AT B87, IT WAS ALSO POLAND SlGnaPiCAAT THAT THE IP
AGOTESS USED TO REGISTER THE OFFENDING WERITE WAS TRACEID TO PEOPLES eTHEe. THAN THE cplisms, fel AT BIO.
WHILE THESE PAS WERE 0f1 176 FROM THE APROWAT Wy THAT CASE, THEN WERE SIGMPFICANT Gyn ss 10MS.

WHO WAS THE USER Wil CREATED TES AccaWET?

 

 
40

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:17-cr-00140-NONE-SKO Document 45 Filed 01/30/19 Page 22 of 74

TESING THE APPIDAMIT
A CRIME wAS comMMiTe>
THE AFROAVIT DOES SET FORTH THE ALLEGATION THAT A CRIME WAS COMMMTE. IT PANES THY FIRST TEST.
IT WAS THE SUSPECT WUue coN TER IT
THE APRICOT SHOWS THAT THE ACCOUNT WAS CREATED BY SOMEONE PRON AM CLYTRéceD, SEPARATE. LOCATIOAI,

IT THEW INPERS THAT THE OSVICS WAS ACCESSED Feo B64 tu. LEXINGTON ATAU UVKMQUN DATE AMO TIME

IT PROyIES AO thuUReE Wt FACTS THAT THE RENOEWR COMMUTIFO THe ALLEGED CRIME, FURTHER, THE WERE

ASSOCIATION WiTH AW’ AOU SUSPECTED OF CRIME HOS AO WEIGHT FOREXYAMALE, Lo UNITED STATES v. UAERUKTO,
IT WAS HELID THAT THE MECE AssociaTWM WTNH A DRUG TRAFEICMG ORGAN EZATION OID NOT SUPPORT THE
COMCLUS(UN THAT THE OEFEMRAWT WAS 4 COURIER, FOR THAT ORGAMIZATION, 793-5 BD AT 1083-84, LiKe, THE
MERE FACT THAT THE ciseie, WHO cREajeEm THE AccoUMT FROM AN ewtiee; DiFFEREMT PLACE, ACCESS He payed
FROM A NEW Locos / IPADVRESS , CANNOT SUPPORT THE COMICLEIStUN THAT THE PESINEWITS OF THAT LOCATION
COMMUTSO THE ALLEGED OF FEMS, THIS 1S SIMPLY A CONCLUSORY STATEMEAT
URTIMATELY, THE AFFIOAN iT SUPPORTS OULY THE FoLLoUMUe INNOCENT COMLLUSIUAg 1 THE RESIOEMTS Know
THE USER? AND HE ACCESSED THENZ LUI! ATAN UN ENOWS BATE AMD TIME. UNPERVOCD, 72-5 FBO AT 1086.
THE PEFURE, THE APFIOAVIT LLU FALL THIS ELEMENT.
ENIDENCE OF A CRIME WOULD BE FUUNO Wi THE PLACE To BE SEARED ©
THE VAST MAJORITY OF THE SCOPE OF THIS WARRANT US OICTAREID BY QET WILKS EXPERT OFIION. Lexis,
PAGE Ap. FURTHER, COMSINERING DET WALI WEVER MEATONS THE DEVICE "SAMSUNG SYM-GEBOT* 14)
ATTACHMENT B OP THE WARRANT, WE 1S CLEAPLY PELYiNG on HIS EXPERT OP wion) TO BE SUFFICIENT.
THE Ex peRT OPIMIOA, WHicH PLACES THE RESIDENTS WwW THE care con OF PEOPLE WHO ARS SEWMILLY INTERESTED
I CHILARENY, 15 TAILORED aryunO THE COUCLUSORY ALLEGATIONS OF THE RESIREyyIS Bee SUSPECTS, WANE BviOEnT
RM THE COMTAUOUS USE OF THE TERA SUSPECTS’ JAI ALS LENG RECITATION ANID SPECIFIC STATEMENTS Sucel
AS! “BASED GU THE ABOVE FACTS cour BE SITHEIA SUSPECT Cook O% SUPECT BLANLO, Wil. BOTH HAVE ACCESS 70
TUE CONICAST IP ADoRess. fexuscr @, PAGE 13, LINE 20-01] ANO "THE SUPECT HAS WIERD THE IANEPRAET 70
COMACT A 6 YEAR OLD GIRL TO PROPUCE cHILD PORWOGRAD EY. Due TO THis PACT | AM REQUESTING “10 SEAR

ALL DATA OA) THE. COMPATER FOR, EVIDENCE OF THE POSSETIOW OF CHILID PORNOGRAPHY, | [extent B, PAGE (a.,

LIE 33-35]
7

 
 

10
11
12
13
14
15
i6
17

18

19°

20

21

22

23

24

25

26

27.4).

28

 

 

Case 1:17-cr-00140-NONE-SKO Document 45 Filed 01/30/19 Page 23 of 74

BUT, AS ENUNUATED BY THE Anaet Creel, THE QUESTIN 1S WHETHER 4 COMPATER cURREMU? LOCATED

ON THE PREMISE CONTAWS COMTRABAUD. KELLEY Yea R30 AT (0S¢4-55.
WHETHER THE DEVICE 1% PRESEMTINY AT THE LOCATIONS

THE S0LE FoUMMATION GF THE EXPERT GPusiOn IS BASED OW THE PACT THAT AT sume UNKNOWN DATE AN TIME,
THE DEVICE WAS ACCESSED AT SGd W. LEXINGTON) 7704,

VOWEVGER, IAI CULSINEEIG ALL OF THE CIRCUMSTANCES, THE UNOBRIMING FACTS REMDER. THE APPIQ4MIT
(MPeRWNSSIBLY STALE, FOR tT DOES NOT SET Puri AMM “Contain PATTERD UR OTHER GOLD REASAS THAT THE
PEVcE 15 PRESEATY AT THE LOUtION, CANN, 730 F2OAT 792, WOREUVEM, THE PACT THAT THIS DEVI OF

1S OBVIOUSLY WURILE 18 A FACTOR THAT MST AE COMIIPERBID wl TMG TOTALITY OF THE CIRCUMSTANCES
ARASH, FOR STALENGSS " WUST BE EVALUATES? W LIGHT OF THE PARTICULAR FActTS OF THE ASE AND THE
NATURE OF THE CRIM WAL ACTIVTY AMO PROPERTY SOUGHT. UN TTEO STATES V. crEnyS, SOR P36 1130, 1/40 Corre
areoo7) {AS OTHER WORDS, “ reas EVIDENCE CAN BE Moye", THE APF (DAY IT “must SUPPORT THE JAIPERR wee
THAT 6T 1S PEESENTION I) THE RESIDENCE TO BE SEARED, RECIROLESS OF 175 PAST PUSITION” GRANT, 682.
£20 AT 835.

THE APFIOANIT QUES NUT SUMURT THIS RECHMINTE INFERBALE. (T WOULD MERBLS SUGGEST THAT THE PERSU
wo CREATED THE ACCOUNT ACESEO THE DENICE FREM 4 YEW LOCATION— 264 W, LEXINGTON) 70-04 — AT
AM UNKEMOWA DATE ANG TINE, THE Facts PRESEnIet> Ene SMP? DONUT PEASOWARN WIPER. WHAT VT IS
PRESEMILY WHERE.

FURTHER, 1A PACT TuAT THE APPIQAWIT STATES THAT WIUGICALES CROW? THE SUBPOFLA REGUEIS on
APAIL 5, 9-017 SHOWS THAT ANS INFORMATION) RELIED UPUN) IS AT YViAALUn, BT OAYS OLD AT THE TUAE OF
issuance Cay 9, QUIT) ANO 30 GAYS AT THE TME DF execrunr( Ay & oar).

OF COURSE, NET Wilds eXtERT OPIod (8S DFSIGHED TO OvimisH AY EFFEct OF STALENESS. HOWEVER,
THIS DOES MOT PRECLUCE WOUIRT INTO THE FAUIS OM WHICH TIS EX0ERT oPmION 15 B49a\>, ty OTHER
WORES, ULOER NIANH CRC ET PRECEOENT, 1) ORME PURINE EXPERT OPI) TO RE SUFFICIENT CIO HAVE

A FOUNDATION), THE APROANT MUST SUPPORT TIVE IN FERBUte THAT THE DEVE 1S STILE QU THE PREMISES,

REGAROLESS oF 1TS PAST POSITION, FELLEY, (69. F.30 AT 1055] GRANT, G82 FBO AT 9359. Iw THIS CASE,

IT DOES NOTE ch weet ts pee te et bo ee TET Pte Ae

IN SUM, THE BYVERT OPIAOY, UWOee mT CIRCUIT PRECETEMT, 15 FUUNDATIOULESS AND CANNOT BE HED
tf

 

 
10

411

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

 

Case 1:17-cr-00140-NONE-SKO Document 45 Filed 01/30/19 Page 24 of 74

TO SUPPORT PROBABLE Cause,
CONCLUSION
FOR@ THE APOREM EuTIWUED REASOWS Ceoveiusater STPATEMENIS AMO FOUNDATION LESS EVPERT ORM? THE AFRIOwr
LACKS .4“SUBSTAMTAL BASIS Fut PROBARLE cause. KELLEY, HBA FRO AT /O5!-
Good FAITH
THE THIRO SneuTICN UVOER LEON, WilicHt 1S REFERRED -7O as A “RARE Bowes AGEIOAVIT, APPLIES IAN THIS:
CASE. THE AFFIDAVITS (IN WEBER. AND UNCERUUIO WERE HELO AS BARE Barnes BECAWE THES EXPERT OFMIGUS
WERE “POUMIATIOULESS™ WERER, 423 FAO AT IHS? UmasRLvouD, TS R3OAT 1083, THE SATION 15 THE SAME HERE.
RGELIANLE UPON A BARE Romes APPIOAWIT 1S WENGE PEAROAMBLE, UNOEBUucn0, 725 R30 aT 1087.
ACCORDINGLY, ALL ENIOENLS uulsT BE SUPPRESSED.
TT. Nets wTeRAL PéerSs
THE SEARCH WAS UNEZASUUARLE BECAUSE NEW, MATERIAL PACTS were UmMweReD> REFERS ue ev ecuitign
OF THE WARPAR THAT UNOERMIWED THE CRIGWAL PROBABLE ChUS= NeTERMUWATION.
THE WARRAVT
THE WABRALT WAS ISSUED WA WY 2,201? AMD EXCUTEID OY MAY 5, 2017.
THE AFFIOAV IT:
per WHILE STATES TUAT On APRIL 3, 2-007, A SEY CRUNE IAVOLYING AMIR WAS REPORTED To ET
CONSTAUING OF AASSAU COUTT [Exti? &, PAGE 9, Liwe g0-0-1] APTER. SOME INVESTIGATION, OFT WILKIN
CONCLMOES THAT SIGSLE Conk. AND Teco BLAME ARE THE susheers. fewuert 8, PAGE ti, LWwe 7-8]
“ATTACHMENT A AKO B
ATIAUIMENT A OF THE WARRANT, WHICH OELINEATES WHERE THEY CAN) seAeet, WCLUlEs "Bet W, LEXIIGTOU
#PBOU FRERO cA*fexriBiT , ACEO, Tema. |
ATIACEIMEAT B OF THE WARRANT, Lutitec] PELINEATES WAT THEY CAN SeaRcH FOR, |NCLUOES STEELE
COOK AND ITEMS SPECIFICALLY RELA 17 stents cook /ExtuAIT %, PACE, ITEM A AND] |
TUIS WAS BECAUSE, AT THE TIME OF ISSUANCE OF THIS WARRAKT CMmAY @,9017): IT WAS REARUNABLE IO COUCLUIAS

AMAT STEELE COU RESIOEO AT 364 YW. LEXINGTON, COMIDERING HE WAS OW THE LEE. [EW BIT 8, PAGE HI,

LweE ef -54.. Lk ll ee RD TE ee ee Ry

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

ia

28

. PETER MuUrATION? OF PREORASLE C4URS DID ACT muaTeriae[ey | CHANGE THERE waS No WEIS, AS JEUNE

 

 

Case 1:17-cr-00140-NONE-SKO Document 45 Filed 01/30/19 Page 25 of 74

STEGLE COURS Nel) ZESIOS Ce

 

EXIT Fis 4 SEAR WARSAMT FOR STEELE CUaeS Aas ZESWEnuce,

THE APFIRAVIT, Wwidierh WAS ALSO AUTHORED BY DET, WILikug, SPECIFICALLY DETAILS THAT CM WIA 3, B0F7.
HE LEARNED THAT SUSPECT Cua MmaVED aT gp Sed Ws LEKWUGTON "A MauTH AGOY EMIT F, PAGE 13,
Ling 19-20] WALHI THEA) CONDUCTED ANIOITIOVAL LNVESTIGATION ANID ON MAY 5, GOI? COVFIRMED THAT
SIEELE COUS WAS PERIRING AT OOIT MARY ST SAGER CA; MBA ena THIS EVIDENCE SUSPECT Cools 1S
NOW RESIOIMG AT AAtT MARY ST sAueeR c4* fexuiarT F, PAGE 12, bin& at WAKKIAY BYE MMAKES Soler
0 NOTE THAT A 9@BVIOUS WARRAT Cut HAS NOT Been) EXECUTED AT THE TIME OF THE AATHOR IZATION
OF THIS WARRAR_) AUTHERIZES THE SEARLCL OF SUSPECT BLAULO AN 264d WW, LEKILCTOM tH” QOU FRESNO CA”
[Beene F, MAGE ra, Le raat]

MATERIAL

DET WLI), DESPITE KAO SUSPECT COOK VO LONGER REM AT 36% by, LevouGeTUA) FAOY,
CONTIAMED yi THE EXEGUITIVON OF THIS LYARRANT, KMOUUIG FULL WWGLLE THAT IT AUTRES THE
SAR cH / se1ZURE OF HIM AND ITEMS KELATEOTO HIM AT 367 WJ. LEXINGTON FBO.

BECAuwE 1T GFFECTS THE Terms JO BE seiecuEed /ser2et2, IT Glreeps PROBABLE CALBE AD 1s 7 HERES
WUIGIERVAL,

THE tans

Wo UNITED STATES Ve MARIAH BUITRAGO , TBH FAD B87 Cao cr ital), THE SECOND CFCUIT Heli? THAT
THE POLICE HAVE A DUTY TO APPRISE THE ISSUING MAGISTRATE JUDGE WME THERE HAS CEE A WATER L.
CHANCE In THE FRCS UVOGRT Ads HIS OR wer. PeomteLe CARE PETER MWwAnU BEFORE evaEteITIOW OF THE
WARFANT, Jel AT B74. THE COURT CONCLUDED THAT " IT IS THE WAGITRATE, NOT THE BXE cutlets OFFICERS,
WHO MUST DETERMINE WHETHER PROBE CAUSE STILL BWS757 rel,

THE WWTH CIRCUIT CITED MARIN-BeITRASO fuiTHl APPROVAL Ky) UniIED STATES V. TENNGA/, ANO CONCLUDED
THAT BECAUSE THE FACTS WURERLYING THE WARFAMT HAO NOT MATERIAL ChANGED, LAW ERORLEMEKT
WERE NOT CBU GATED 70 APPLY FOR AW AMENDED WARRAMT. SY l 2D 694, G00 CarH ck 2009) ("Beas
THERE WAS AD URE ASINARLE OnLAY IAD BYECUTIANG THE LUARRANT AMID THE 'BAGIS UMMERLYING THe WAGISRaTES

‘

. a : 49%
ARGUES, Fo aHE SPD TO coyrale with A quptciaL office 10 588 UF PROAGELE Clie ste AusTfen],
ao

 

 
 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

20

28

 

 

Case 1:17-cr-00140-NONE-SKO Document 45 Filed 01/30/19 Page 26 of 74

QUOTING mideuw-Bu pees, 784 FAO AT eat)

THIS PRINCIPLE Is ecdORO THRCUGHOUT oTHEIA FEDERAL cumauTS. FOR EXAMPLE, IW UNITED STATES VY.
Bowne, 709 RAD Ya Cory ce 199 o), WHILE GUE GROUP OF OFFICERS WERE OBTAWWE A WARRAT,, A secOUD
GROUP WAS WAITING OUTS OE THE ORPEWOANTS HOME. AT gam Pout, DEFEMOaTsS CONSENTED TO A sear
BY THE SECOMO GROUP OF OFFICERS, WHICH WAS PERFORMED HASTILY. AUD RENGALELD MOTHING myc RIAHALATIMG -
WHEN THE pIEST GROUP OF OPPICERS LATER ARRIVED wnt THE SEARCH WARRAT, THE SECONO GROUP IAIFORMED
THEN ARSUT THE UNSUCESEUL SEARCH. THE OPFICERS THEN EXECUTEO THE WARRANT vu THOUT FPsT
PISCLOSWG TO THE WAGISIRATE THAT AN INITIAL SEARCH HAD ALREADY BEEN conmucteD,

ON APPEAL, THE DEFEACAWIS ARGUEIO THAT THE UNSUCCESSFUL Ta TAL SGARCH NEGATED PROBABLE CAUSE
ANO THAT IT SHULD HAVE BEBN PECLOIEO 10 THE AAAGISTRATE JMOGE BEURE Tye WARRAMT Was EXECUTED,
THE COVERNCIEAIT RESON THAT THE DEI BRMVATION CF WHETHEIG THE SECQUD SEAR WAS COMIUCTERS
WO 6ccO FATH SHUALO BE RASEID On WFORMATION KMOWA LUHEN THE WARRANT WAS [ssudI>, AMO IAIFORMATION

OBTAWWEID APTEIA THE WARRANT WAS ISSUE DIO WOT HAVE IO BE Dae TO que wornarE, /e AT TI.
IAL BEECTING THE GOVERNME SIS ARGUMENT, THE sna ciRCHIT BEGAN BY ey PAA THAT 1A2
JOHNSON V. UNITED SLATES, BES US 10, 698 cT 267,02 Leb Be Cave), THE SUPREME CART
” BCAPHATICALL'Y CAUTLONEID THAT (AI THE ABSENCE OF URGENT CIRCUMSTANGS OFFICERS SHOULD jgt RELY ON
THEPE OWN OIStRETION , (BUT SHOMLO tasteat RESORT TO A NEUTRAL MAGISTRATE, TO DeTeakmiwe ie PROBABLE
CAUSE TO COUT A SEARCH EXISTS.” poubinue, YOORAD AT %S3, THE COURT THEAS CUMTIMMELD
4 putHouoH ICHNEINS ARPMONITION SPEAKS SPECIFICALE “TO 7H 6 peulatiO) I) later oF CERES COMmUCT A

LWARRANTLESS SEARCEL, WUE THIN IT IS EQUALLY APPLICABLE TO CARES tad vunlicrt CKICERS POMESS A

WARRANT BUT Age ALERTED 10 CIRCUMSTANCES Wullttel BFReCT THE PROMELE cause’ ROR 175

Exeurriad. THE FOURTH AMENOMEACTS PROPELTIONT AGAUST AVES ASU ARLE SEARCHES AAG
SEreuies woULD BE AN INCOMPLETE AND IGHLY MAWIRULABLE SAFEGUARO IF A NEUTRAL MAGISTRATE
COULID KOT PLAY THE SAME IMPHETAL ROLE IN ASSESING CONTIALUUG PRUBAGLE CAME THAT the PLANS
IN CETERMIANNG PROBABLE cause TO ISUE THE WARRANT IA THE FIRST LACE, BECUIE HO

EX GENT CIRCA) STAUGES ACE pResenneaa BY THE Facts oF THIS CASE, THE OFF ice SHOAL? HAE
REFRAINED FROM -THE 6&CuMl> SEARO UTIL A MERA AWGITIRATE.. DETERUWED TAT PROBARLE

CAUSE ConTIUEIO TO eyisT.* aA

 
10

14

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27.

28

 

 

Case 1:17-cr-00140-NONE-SKO Document 45 Filed 01/30/19 Page 27 of 74

\
Id. SEE ALSO Une? MAES V. TAcaes 986 Bae 31 CoH cr 1983) Cex ecution ¢& SARcet

WAS WUT REASONABLE, IN PART, BECCSE OFFICERS FAILED TO PRONE THE WAG IRATE JUOGE Litt AFURMATION
THAT WAS OBTAINED APT THE WAREAMT WAS ISSUER "Write WOULO HAVE UNDERCUT THE UW/APRAAATS VALIDITY”
} UTED STATES v, SPeNceR, S3OFZD 1003, 1008, 382. US APP Dc. 90 Coe. ar aco 9) Cu IT IS TRUE THAT
WHEN OFFICERS LEAP) OF WELW PACTS THAT NEGATE PROBABLE CAUSE, THEY MAY AUT Rein! OA) AN) GARLIBR.
ISSUED LUARRAUT BUT INSTEAD WHUST RETURA) TH THE MAG ITEM. 0 >) 1 UMITEO STATES Vi NEPIT BALD,

43H FRO ACG, AT! Coitit ce 197 o) Ch Wii Le IT 1S PENRABLE THAT Police BE GIVEN REASONABLE LATITUDE

TO DETERWINE WHEW A SHOULD BE exeuiTe?, IT IS ALSO WecessaRer THAT SEARCH WARRAANS BE BYEGtuUTED

LUITEE SOME PRONFINESS Ww ORDER 7O LESEAI THE POSBILITY, THAT THE pers UPON? LuHicH PROGIBLE CAUCE

WAS IITIALL'Y PASEO PO NOT BECOME pissipae0” )

CONCLUSION
THE LAW 1S CLEAR, BECAUSE THIS INFORMATION “CHANGED THE FACTS UPON UuitteHt THE OUEIVAL

APROAY IT WAS BASED", Wiel NO LONGER “GAVE THE [OFriceeS| PROBABLE CAKE WO BeeEVE THAT
ARTICLES SUBJECT TO THE SEARCH ANO SEIZURE WERE AT TUE LoCTIN, NEPSTEAD, 494 Fao

AT O16, DET WIL HAO A DaATY 10 RETURN IO THE AMAGIST RAE ANO APPEDS im OF THES
NEW MATERIAL RAS, THIS WAS AV UNES ASOMABLE GB Aleit.”

GOOD Farrit |
IW UVNED STATES Vv. SAcOBS, 186 R20 12d! Con ar 183), THE COURT WAS COMFRUMED antl

A CASE IA) Wich? APTER ISSUANME OF A WARRANT, THE OFFICERS weERE ALERTED TO APOITIONAL,
WATERAAL FACTS THAT WOULD HAVE UAWEREUT THE UWARRAMIS VALIDITY, YET, Without APPRISIWG THE
WAGISIRATE QUOGE WAtTH THESE wet FACTS, THE OFFICES BM EQuIGD THE WARRAMT THE COURT
HELIO THAT SUCH AN ACT LudeiLI? BE WSAFFICIENT 70 ane) “Guu RA; perenne. Id. AT 183830.

MEREFURE, THE GOVERMIMENT CAINOT USE THIS GEPEME ANO ALL EVIDEAKe SHOULD BE

SUPPRESSED,

Oa

 
Case 1:17-cr-00140-NONE-SKO Dacument 45 Filed 01/30/19 Page 28 of 74

 

10
“ad
12
13
14
15
16
47
18
19
20
21
22
23
24
25
26
27

28

 

 

iv, CONCLUSION)

THE DEFENSE HAS EXTARLSHEO DELIGERATE FAISEHOOOS avo RECKLESS PIRECARID PUR THE TRUTH
IW THE SEARCH WARRANT APPR iTS BY EXAWIAING THE LAUFORMION “THE UWE IO PRETARG ace AprOAUTT.
THESE WACSREPEESENTATIONS WHAMIDULATEID THE WAAGISIRATER INFERENCES WI THe PROBARLE CAGE
PETERMUWATIOA,

11S ALSO CLEAR TUAT BACH WARBAMT AR PUAAVIT sUPreelS FROM OER OERICIEUeS, suc AS
ANU ERRONEOUS Piste OF PROGARLE CAusz, CUNCLUSAEY STATEMENT AND FOUNDATION LESS GXPERT OPWGW.
ARDITIUNALLAS, DET WILK DID OT APPESE 4HE ISSUING MAGISTRATE arth NEbY VMATERML. RACES THAT
UNDERCUT THE WAREANTS VALIOIT(. AS ESTARAN HED WW) BACLI SECTION, BOlH AFFIANE. HAVE W/O GROUNDS
TO ASSERT A "ELLID FAH” DEPENOE.

Fo THE AFUREMENTIONES, THE GOVERNMENT Vict gk? THE DEPEAIAVTIS RIGHTS UlvdEK THE?
FORTH AM EAIMEN TT AAND NEE rORe, AW ANDO Abb EIDEN CE, AUD ANY FRUITS DERIVED FROM PHBE
SEARGHES SHOULD BE SUPPRESSED,

| DATED] JAMUARY GH, Batra
Ge

JAcos BLANCO

DEFENDANT Wo PROPRIA Persava

 

 
Case 1:17-cr-00140-NONE-SKO Document 45 Filed 01/30/19 Page 29 of 74

 

10

14.

12.

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

DECLARATION GF JACOB BLAMCO
t, TACO BAKO, DELAZE >
a. LAWL THE DEPENDANT [rs THIS MeTIUN, PROCEEDING In PROPRU PER aA
DQ. THE PACH STATEMENTS AND ASIERTIONS WIC ARE CONTAWSO WW THE INSTANT ALE TRUE AAD

CORPERED vo tHe REST OP MY LAOWEOCE AND BEUEE, AND AS TO THOSE ANATIERS STATES ON WrURMATION
. or

AO BELIEF, 1BaLiave THEM TO Me TRUE,
(1 DECLARE UNDER PENALTY OFF PERTHRY UNDER THE LAWS OP THE STATE AP CALIFORMMA, THAT THE

FOREGAMG 15 TRUE AND coRREct qo THE REST AF AY KMOWLENGE AW OSLER .

EXECUTE ON JANUARY 9-4, BOLL AT PREG, CALIFona a,

Ens FALANCO

 
.

Case 1:17-cr-00140-NONE-SKO Document 45 Filed 01/30/19 Page 30 of 74

EXHIBIT A
 

 

Caco 1:17 GF O04 40. NOME SKO. Document 45 Filed O4 130/49, Dagon 21 ofA
at NAF hen tet | wae VT per .

 

CONS ret Sos Sowat Tage

SUPERIOR COURT OF CALIFORNIA * COUNTY OF FRESNO
1100 Van Ness Avenue
' Fresno, Califomia 93724-0002

 

AGENCY CASE NUMBER: WAERAW HUME
217¢r0018635 . SEARCH WARRANT .

 

 

 

 

Tne PEOPLE OF THE STATE OF CALIFORNIA to any peace officer in Fresno County.

‘The affidavit below, swom and subscribed before me, has established probable cause for this search warrant
which you are ordered to execute as follows:

Place(s) to be searched: Described in Attachment A, attached hereto and incorporated by reference.
Property to be searched: Described in Attachment B, attached hereto and incorporated by reference.

Night service: [If initialed by Judge] For good cause shown, as set forth in the Statement of Probable

Cause, night service is authorized:

Disposition of Property: All property seized: pursuant to this search warrant shall be retained in the
affiant's custody pending further order of the court, pursuant to Penal Code §§ 1528(a) & 1536.

4 -The oath was administered orally over the telephone by the magistrate to the affiant.

49/2017 4:56.29 PM  herthe &

Date and time warrant issued Judge of the Super

 

 

AFFIDAVIT

Incorporation: The facts in support of this warrant are contained in the Statement of Probable Cause which is
incorporated by reference. Also, incorporated by reference and attached hereto are Attachment A,
describing the place(s) to be searched; and Exhibit B, describing the evidence to be seized.

Evidence Type: (Penal Code § 1524)

rr
ir
-

r

Vv

r

Stolen or embezzled property.

Property or things to be used as a means of committing a felony.

Property or things in the possession of any person with the intent to use it as a means of committing a
public offense, or in the possession of another to whom he or she may have delivered it for the
purpose of concealing it or preventing it from being discovered.

Property or things that are evidence that tends to show that a felony has been committed, or tends to
show that a particular person has committed a felony.

Property or things that are evidence that tends to show that sexual exploitation of a child; in violation
of Penal Code §311.3, or possession of matter depicting sexual conduct of a person under the age of
18 years, in violation of Penal Code §311.11 has occurred or is occuring.

Other: When a provider of electronic communication has records pursuant to PC 1524.3.

Night Service: [If checked] Authorization for night service isrequested based on information in the
Statement of Probate Cause, filed herewith. .

Declaration: | declare under penalty of perjury that the information within my personal knowledge contained.
in this affidavit, including all incorporated documents, is true.

04/19/2017 /s/ Detective Scott Schwamb

Date Affiant

 

FCR-26 E12-13 SEARCH WARRANT

U.S. v. JACOB BLANCO;“6G02670"°
 

Case 1:17-cr-00140-NONE-SKO Document 45 Filed 01/30/19 Page 32 of 74

AFFIDAVIT ©
Your Affiant, Detective Scott Schwamb, being duly sworn, hereby deposes and states as follows:

Your Affiant states he has been a duly sworn peace officer with the Fresno County Sheriffs Department
since June 24, 2002. Your Affiant is currently assigned to the Central California Internet Crimes Against
Children Task Force (ICAC), where he is assigned as a Detective. Your Affiant is responsible for investigating
internet crimes including child pornography, child exploitation, and other crimes where a computer and the
internet were utilized.

Prior to my current assignment, Your Affiant was assigned to the Field Services Detective Bureau in
Area 3 as a Burglary-Robbery Detective. During that time, my primary duty was investigating property related
crimes. During the course of my investigations into property related crimes, Your Affiant came across evidence
stored on computers, cell phones and other digital information storage devices and Your Affiant is familiar with
the recovery, evidence collection, and viewing of such information.

. In addition, Your Affiant has worked various assignments with the Fresno County Sheriff-Coroner’s.
Office including, bailiff duties, patrol Deputy, and K9 Handler. While in these capacities, I made arrests of
known criminals involved in crimes against persons including but not limited to sexual assault, indecent

exposure, and possession of child pornography.

Your Affiant was also a member of the K9 Unit for.7 years. During my time as a K9 handler, my duties
ranged from working uniformed patrol, assisting in search/arrest warrants, participating in SWAT incidents, and
the apprehension of wanted subjects. Your Affiant has participated in the service of search warrants in which
child predators were arrested and evidence of child pommography was recovered.

. Your Affiant has had the following training and education: the Basic Police Academy consisting over
986 hours of training, Basic and Intermediate POST Certificate, (3) hours of training on search warrant
preparation and service, (40) hours Interview.and Interrogation/Behavior Analysis, (40) hours of Cognitive
Interview and Statement Analysis, and (40) hours of ICAC Task Force Investigative Techniques . Your Affiant
has hundreds of hours of on the job training involving investigations of child sexual abuse, computer evidence
handling and other police matters. Your Affiant has also received training from subject-matter experts in the

_ investigation of child sexual exploitation and specifically the use of the internet for this purpose.

Your Affiant has personally examined photography, computer images, and videos depicting children
involved in illegal sexual activities with themselves and adults. Your Affiant has also been trained to recognize
the physical characteristics of prepubescent and pubescent children. Your Affiant has been involved in more
than fifty (50) law enforcement search warrants, many involving sexual assaults and internet crimes against
children.”

Your Affiant has spoken with other peace officers and investigators who are » knowledgeable regarding the
methods and means used by individuals who buy, sell, trade, send, and/or receive child pornography, and who
sexually exploit children via the internet and have related their personal knowledge and provided Your Affiant
with insights as to the manner in which evidence of these crimes are kept.

U.S. v. JACOB BLANCO:"epu 080008420
 

Case 1:17-cr-00140- STATEMENT OF PROB. BLE CaeH 019 Page 33 of 74

On April 11, 2017, Members of the Central California ICAC Task Force, a multi-agency task force

__ which investigates child exploitation cases, was contacted by Detective A. Constantino (Nassau County Police

Department) regarding a child exploitation case. Detective Constantino provided the following information:
“On April 03, 2017, SS EJ (DOB: SR) reported she was looking at the iPad her —

daughter uses and went into her Musical.ly app. While looking at the videos her daughter created, the
complainant came across a string of messages from another Musical. ly user (@summerme001). The messages
were sexually explicit and directed the victim to create explicit images and send them to the subject. The
text content was sexually explicit as well and discussed having sexual contact with the victim and the dog.

The following is a list of actions taken by Detective Constantino after the report:

4/3/2017: Preservation sent to Musical.ly via FAX.

4/3/2017: Advanced Logical extraction performed on iPad.

4/4/2017: Examination of device was completed and a report was created. Images of device need to be

completed to secure content of communications.

4/4/2017: Images and video of iPad secured.

4/4/2017: Usernames identified checked for de-confliction.

4/4/2017: An e-mail to ADA Slane sent requesting user information for usernames identified.

4/4/2017: Subpoena sent to Musical.ly via e-mail submission by ADA Slane. .

4/5/2017: I/D received a subpoena response via e-mail from Musical.ly. It identifies multiple IP

addresses. Some indicating, through open sources, as returning to California.

4/10/2017: I/D returned a call from victim’s father, Max. He was informed of the findings as they are

known to be at this time. Subpoenas will be requested from ADA Slane.

Detective Constantino received a response regarding subscriber information about Musical.ly
subscriber: summerme001. The subscriber information showed an associated email address of ~
sinog12:3455Shejsj@ gmail.com, a sign up date of 03/22/2017 5:40:23 am (GMT +8), sign up IP address:
75.150.2.233. Musical.ly also provided an IP log which also showed IP address 73.192.178.95 utilized the
above listed account between 04/04/2017 05:36:52 (GMT) and 04/04/2017 05:37:53 (GMT).

- A subsequent internet search of who the above listed IP address were assigned to showed that both
75.150.2.223 and 73.192.178.95 are assigned to Comeast Cable Communications. IP address 75.150.2.223
shows to come back to Comcast Business and generally locates to the United States. IP address 73.192.178.95

" shows to come back to the Eastern District of California, more specifically the Fresno Area.

Due to the IP address ‘locating to the area of Fresno, Ca, Detective Constantino requested the Central
California Internet Crimes Against Children Task force assist with the investigation. .

Based on the above mentioned facts and circumstances, I believe Comcast Cable Communications
will retain information that miay lead to the identity of one of their users (summerme001) who utilized their
service to communicate with a minor child, sent sexually explicit material to the minor child and directed the
minor child to create sexually explicit material and distribute it via Musical.ly, in violation of PC 311.11(a), PC
311. 4(a) and PC 288.2(a)(1).

I have reasonable cause to believe that the grounds for the issuance of a search warrant exist, as set forth
in Section 1524 of the Penal Code of the State of California, based upon the aforementioned information, facts -
and circumstances.

Your Affiant requests that Comcast Cable Communications be commanded, within 5 days after
receipt of this search warrant, to deliver by mail or otherwise, to the above named law enforcement officer,
together with the declaration as set forth below, a true, durable and legible copy of the requested records listed

in Attachment “B” (see California Penal Code 1524.2). U.S. v. JAC OB BLANC o:ersygr7s42
 

Fone A fiade Be Qdestidy CRE Co east! VIE ES hatitunie Mifons be Uoinmanded to to cSlnplete and sign
the “Declaration of Custodian” which accompanies this search warrant. The “Declaration of Custodian” shali
be returned with a copy of the requested records. (See California Penal Code 1546. 1(d)(3), and 1524.2(b)(4).)

As required by California Penal Code 1546.1(d), any information obtained through the execution of this
warrant that is unrelated to the objective of the warrant shall be sealed and shall not be subject to further
review, use, or disclosure absent an order from the court.

ORDER FOR NON-DISCLOSURE PURSUANT TO PC 1546.2(a)

Your affiant, Detective Scott Schwamb, at the Fresno County Sheriffs-Coroner’s Office, hereby applies
to this Court, pursuant to Section 1546.2(b)(1) of the Penal Code, for an order delaying for 90 days the
notification required by Section 1546.2(a) of the Penal Code in connection with the Search Warrant

This delay is requested because there is reason to believe based on my training and investigative
experience, when the suspect or target of a child exploitation investigation is notified of the existence of said
investigation, there is a high probability that the suspect/target will destroy (delete) evidence and/or flee in an:
attempt to attempt to avoid prosecution.

Pursuant to an official criminal investigation of a suspected felony being conducted by the Fresno County
Sheriff's Office, IT IS HEREBY ORDERED that Comcast Cable Communications furnish; upon presentation
of this Search Warrant, all records described in this Search Warrant. There is probable cause to believe that
disclosure of this Search Warrant or the criminal investigation could impede the investigation being conducted.

IT IS HEREBY ORDERED that Comcast Cable Communications refrain from directly or indirectly disclosing
the existence of this Search Warrant or the criminal investigation to the Targeted Accounts or any person
associated therewith until further notice of this court or another court of competent jurisdiction, not to exceed 90
days. IT IS HEREBY ORDERED that if for any reason Comeast Cable Communications alters the service
associated with the Targeted Accounts or any person associated therewith, Comcast Cable Communications
shall not reveal that it has received legal process or that the alteration of service is related to receipt of legal
process.

U.S. v. JACOB BLANCO*p3t)2-76P05420

 
Case 1:17-cr-00140-NONE-SKO Document 45 Filed 01/30/19 Page 35 of 74

ATTACHMENT “A”

TO MAKE A SEARCH OF THE FOLLOWING LOCATION(S): _

The premises known as Comeast Cable Communications, located at 650 Centerton Road, Moorestown, NJ
08057, Attn; Comcast Legal Compliance Center, Telephone (866)947- $572, described as an internet service
provider. Service via FAX at (866) 947-5587.

ATTACHMENT “B”:

_The search will be for the following:
1. All Comeast Cable Communications Basic Subscriber Information associated with user account(s)

utilizing the following IP address(es) between 04/04/2017 05:36:52 (GMT) and 04/04/2017 05:37:53
(GMT):
. IP Address: 75.150.2.223
IP Address: 73.192.178.95

-Basic subscriber information includes but is not limited to: subscriber’s name, date of birth,
social security number, street address(es), telephone number(s), email address(es), or similar contact ,
information provided by the subscriber to the provider to establish or maintain an account or communication
channel, a subscriber or account number or identifier, the length of service, and the types of services used by a
user or subscriber to a service provider.

Your Affiant requests that Comeast Cable Communications be commanded, within 5 days after
receipt of this search warrant, to deliver by mail or otherwise, to the above named law enforcement officer,
together with the declaration as set forth below, a true, durable and legible copy of the requested records listed
in Attachment “B” (see California Penal Code 1524.2). ,

Your Affiant is requesting that Comcast Cable Communications be commanded to complete and sign
the “Declaration of Custodian” which accompanies this search warrant. The ‘Declaration of Custodian” shall
be returned with a copy of the requested records. (See California Penal Code 1546.1(d)(3), and 1524.2(b)(4).)

As required by California Penal Code 1546.1(d), any information obtained through the execution of this
warrant that is unrelated to the objective of the warrant shall be sealed and shall not be subject to further
review, use, or disclosure. absent an order from the court.

ORDER FOR NON-DISCLOSURE PURSUANT TO PC 1546.2(a) .
Your affiant, Detective Scott Schwamb, at the Fresno County Sheriffs-Coroner’s Office, hereby applies to
this Court, pursuant to Section 1546.2(b)(1) of the Penal Code, for an order delaying for 90 days the notification

required by Section 1546.2(a) of the Penal Code in connection with the Search Warrant
This delay is requested because there is reason to believe bhk&.d6 MAGOEnBEANGOM BGP 2000820
 

Case 1:17-cr-00140-NONE-SKO, Document 45 Filed 01/30/19, Page 36 of 74
experience, when the suspect or target of an child exploitation investigation is notified of the existence of said

investigation, there is a high probability that the suspect/target will destroy (delete) evidence and/or flee in an
attempt to attempt to avoid. prosecution.

Pursuant to an official criminal investigation of a suspected felony being conducted by the Fresno County
Sheriff’s Office, IT IS HEREBY ORDERED that Comcast Cable Communications furnish, upon presentation
of this Search Warrant, all records described in this Search Warrant. There is probable cause to believe that
disclosure of this Search Warrant or the criminal investigation could impede the investigation being conducted.

IT IS HEREBY ORDERED that Comcast Cable Communications refrain from directly or indirectly disclosing
the existence of this Search Warrant or the criminal investigation to the Targeted Accounts or any person
associated therewith until further notice of this court or another court of competent jurisdiction, not to exceed 90
days. IT IS HEREBY ORDERED that if for any reason Comcast Cable Communications alters the service

‘ associated with the Targeted Accounts or any person associated therewith, Comcast Cable Communications
shall not reveal that it has received legal process or that the alteration of service is related to receipt of legal
process.

~

U.S. v. JACOB BLANCO}"ao 19006420

 
 

Case 1:17-cr-00140-NONE-SKO Document 45 Filed 01/30/19 Page 37 of 74

EXHIBIT B
 

Case 1:17-cr-00140-NONE-SKO Document 45 Filed 01/30/19 Page 38 of 74 |

 

SUPERIOR COURT OF CALIFORNIA « COUNTY OF FRESNO
. ] 100 Van Ness Avenue
Fresno, California 93724-0002

AGENCY CASE NUMBER: WARRANT NUMBER:
17.28265 SEARCH WARRANT

The PEOPLE OF THE STATE OF CALI FORNIA to any peace officer in Fresno County.

The affidavit below, sworn and subscribed before me, has established probable cause for this search warrant |
which you are ordered to execute as follows:

Place(s) to be searched: Described in Attachment A, attached hereto and incorporated by reference. °

 

 

 

 

 

 

Property to be searched: Described in Attachment B, attached hereto and incorporated by reference.

Night service: [If initiated by Judge] For good cause shown, as set forth in the Statement of Probable

Cause, night service is authorized:
Disposition of Property: All property seized pursuant to this search warrant shall be retained in the
affiant's custody pending further order of the court, pursuant to Penal Code §§ 1528(a) & 1536.

x -The oath was administered orally over the telephone by the magistrate to the affiant.

5210017 2-36;58 PM | Bird boi

Date and time warrant issued . . sucfoFf the Superior dbf

AFFIDAVIT , .
Incorporation: The facts in support of this warrant are contained in the Statement of Probable Cause which is
incorporated by reference. Also, incorporated by reference and attached hereto are Attachment A,
describing the place (s) to be searched; and Exhibit B, describing the evidence to be seized.

 

Evidence Type: (Penal Code § 1524)

I Stolen or embezzled property.
_ I Property or things to be used as a means of committing a felony.

I~ Property or things in the possession of any person with the intent to use it as a means of committing a
public offense, or in the possession of another fo whom he or she may have delivered tt for the
purpose of concealing it or preventing it from being discovered.

¥ Property or things that are evidence that tends to show that a felony has been committed, or tends to
show that a particular person has committed a felony.

i Property or things that are evidence that tends to show that sexual exploitation of a child, in violation
of Penal Code §311.3, or possession of matter depicting sexual conduct of a person under the age of

~ 18 years, in violation of Penal Code §311.11 has occurred or is occurring.

[ Other:

Night Service: [If checked] Authorization for night service is requested based on information in the
Statement of Probate Cause, filed herewith.

 

-

! Declaration: | declare under penalty. of perjury that the information within my personal knowledge contained
‘in this affidavit, including all incorporated documents, is true. .

05/01/2017 /S/ David Wilkin #1297 7
Date . Affiant

FCR-26 12-13 -_ SEARCH WARRANT Warrant ID: 000006488
U.S. v. JACOB BLANCO; 000214

 
Case 1:17-cr-00140-NONE-SKO Document 45 Filed 01/30/19 Page 39 of 74
ATTACHMENT “A” .
TO MAKE SEARCH OF THE FOLLOWING:

1. THE PREMISES known as 369 W Lexington #204, Fresno CA is described as a single

family apartment located within the city limits of Fresno, Ca. The apartment is located within
the two story apartment complex on the northwest corner of E Nees and N Poplar. An
entrance to the apartment complex is on E Nees west of N Poplar. There is a sign that.reads
“Terrace View to the east of the driveway. The apartments consist of a light brown / creme
colored stucco and consist of a multitude of addresses. The apartment identified as 369 W
Lexington #204 is located south of W Lexington Av and east of W Audubon. The building
which the apartment is in is the second building south of W Lexington and four buildings eat
of W Audubon. The apartment is located on the north side of said building two apartments
east of the west side of the building. The apartment the second floor apartment and has a
brown metal door. The door faces in a westerly direction and is recessed into the entry way
for apartments 104, 105, and 205. The numbers “204 are affixed to the center of the door in
off white numbers on a brown plastic emblem background.

_ ANY VEHICLE in the custody or control of the resident/or owner of 369 W Lexington #204,

Fresno CA as evidenced by ignition keys, or car door keys, or vehicle ownership documents

"in his/her possession, or on his/her person, or under his/her dominion and control, or by

statements of witnesses, or any vehicle within the garages, grounds, or storage areas to be
searched. Such search shall include containers of any kind within the vehicle.

. The Vehicle belonging to Suspect Steele Knight Valor Cook described as follows:

_ California License Plate #
1999 Ford Mustang (Green in Color)
VIN: 1FAFP4047XF225321

. The Vehicle registered to Suspect Jacob E Blanco described as follows:

California License Plate #
2005 Honda Civic (White in Color)
VIN: HMMES96665S020263

_ The detention and search of the person of Steele Knight Valor Cook as identified by

Califomia Department of Motor: Vehicles (DMV) Driver's License GE. Date of Birth

(DOB) a.

_ ‘The detention and search of the person of Jacob Eric Blanco as identified by California

Department of Motor Vehicles (DMV) Driver's License J. Date of Birth (DOB)

Fresno PD Case 17-28265_ Warrant ID: O6GU86488

U.S. v. JACOB BLANCO; 000215

 
]

OoOnN OO OO HR W

10
iB
12
13
14

15°
16

17
18
19
20
21
22
23
24
25
26
27
28

29
30
3]
32

Case 1:17-cr-00140-NONE-SKO Document 45 Filed 01/30/19 Page 40 of 74

ATTACHMENT “B”
FOR THE FOLLOWING PROPERTY: .

1. lam requesting the authority to search the body of Steele Knight Valor Cook, in order to

obtain any and all electronic devices in his custody and control, capable of containing

- eviderice of child sexual exploitation. | also request the authority to compel a fingerprint from

Steele Knight Valor Cook if it becomes necessary to access any electronic device under his
custody or control which is locked via a fingerprint scanner. | will use the least amount of ©

reasonable force necessary to collect the described evidence

_ | am requesting the authority to search the body of Jacob Eric Blanco, in order to obtain any

and all electronic devices in his custody and control, capable of containing evidence of child
sexual exploitation. | also request the authority to compel a fingerprint from Jacob Eric
Blanco if it becomes necessary to access any electronic device under his custody or control
which is locked via a fingerprint scanner. | will use the least amount of reasonable force

necessary to collect the described evidence

‘4 Indicia in the name of “Steele Knight Valor Cook’ and / or Jacob Eric Blanco that will tend to

show the domination and controi of 369 W Lexington #204, Fresno CA.

. Articles of personal property tending to establish the identity of persons’in control of the

premises, vehicles, storage areas, consisting of in part utility company receipts, rent receipts,
cancelled mail envelopes, vehicles registration, address mail, personal identification,
purchase or sales receipts, photographs, usage or transactions or which connect occupants .
to the residence and or transactions, and keys which are found on the premises or the person
of occupants which tend to connect the occupants with.the residence or vehicles.

. Images, pictures, magazines, correspondence, videos, VHS tape, and 8mm tape or other

media depicting sexual conduct, as described in PC 311.3(b), by persons under 18 years of

age or appearing to be under 18 years of age whether found in actual physical form or stored

digitally on computer media.
. Photographic or video equipment that could be used to create images described under item

1.

. Images, photos, videos, magazines, diaries, records, and correspondence which shows an

interest in sexual activity with persons under the age of 18 or appearing to be under the age
of 18.

. Any diaries or journals relating to sexual encounters with persons under or appearing to be .

under 18 years of age.

er nnn
Fresno PD Case 17-28265 Warrant ID: O6GbB64B8

U.S. v. JACOB BLANCO; 000216 --
wo On OO NX BW ND

—

yD MNNNHNHY DS FT oreeretEgantesa
PPRPBBVSTVTAN AAA WON = O

WWW WWW Ww W .
SERS BRSSRBR

Case 1:17-cr-00140-NONE-SKO Document 45 Filed 01/30/19 Page 41 of 74
9. Sexual aids, behavioral grooming aids, or items of property that could be used to assist in the

completion of or the development of a willingness to engage in sexual acts by minors.

10.Any name and address ledgers that could include names, addresses, phone numbers, email.
addresses, or lists of persons with similar sexual interests.

_ 11. Any computer system components such as hardware, input/output peripheral and auxiliary
devices, related software, storage media, documentation, and data security devices and -
records, documents, and materials that may contain any of the items listed above in
electronic form. (See below for a complete description and explanation).

12. Digital communications devices allowing access to the Internet or to cellular digital networks
to include cellular telephones, email devices, and personal digital assistants (not referenced ~
above). . a

13. Items containing or displaying passwords, access codes, usernames or other identifiers

necessary to examine or operate items, software or information seized. |

14. Contents of volatile memory related to computers and other digital communication devices
that would tend to show the current and recent use of the computer, use of encryption, use of
other communications devices, routes of Internet and other digital communications traffic and .
passwords, encryption keys or other dynamic details necessary to preserve the true state of
running evidence. - a

15.Computer software, hardware or digital contents related to the sharing of Internet access over

wired or wireless networks allowing multiple persons to appear on the Internet from the same

IP address.

In reference to the above electronic devices | am requesting the authority to search for the .

' following:

A. Digital Communications:

Any and all emails, SMS, MMS threads / communications located on the above
listed devices and within various programs installed on the devices containing
evidence of child sexual exploitation. | further request the authority to access the
content of any accounts linked to the above referenced devices by interfacing with

the linked device.
B. Photographs / Videos:

Any and all photographs / videos depicting child sexual exploitation.

_ Fresno PD Case 17-28265 | Warrant ID: 06086488

‘U.S. v. JACOB BLANCO; 000217
 

Case 1:17-cr-00140-NONE-SKO Document 45 Filed 01/30/19 Page 42 of 74

1
2 C. Internet Activity:
3 |
4 Internet Activity includes but is not limited to browsing history, search terms, URL's
5 visited, and cookies pertaining to child sexual exploitation. -
: 6 . 1 :
7 D. Location Data:
8
9 GPS, Location History, IP and MAC Address History, and all EXIF information
10 (metadata) attached to the media files which would tend to show the location of
1] where the files pertaining to child pornography may have been created to assist in
12 identifying victims and suspects in child sexual exploitation.
13
14 .
15 E. Software Data:
16 , .

17 Any and all.data pertaining to or retained in installed software on the above device
18 that tends to show evidence of the possession of child pornography or the user of
19 _ specified applications as well as victims or co-conspirators in child sexual
20 exploitation. .

21 oo

22 Computer/Equipment software (digital information) can be interpreted by electronic
23 . storage device equipment, computers and any of its related components to direct
24 the way they work. Software is stored in electronic, magnetic, optical or other

25 digital form. It commonly includes programs to run operating systems, applications
26 (like word processing, graphics, or spreadsheet programs) utilities, compilers,

27 interpreters and communication programs.

2 .

29 F. Contact Lists:

30 ,

31 _ Anyand all contacts located on the phone or installed applications within the phone
32 which show a relationship to the suspect which are related to the crime of child

33 sexual exploitation.

3400

35 G. Metadata:

36 Any and all data within data linked to the digital files contained on the above

37 referenced electronic devices which are related to the crime of child sexual

38 exploitation. .

39

40

41. Lam requesting the authority to search ail content of the electronic devices regardless of
42 date. —

43 a

Fresno PD Case 17-28265 | | Warrant 1D: 06dU8488
, U.S. v. JACOB BLANCO; 000218
Owoonanhr WON —-

ARON —

ONDPNNNLO oA
RBBB =8 0 ON

NDS ww HD HD lO
Oo ON OM

hbh WWW WO DD W WH

BS

 

Case 1:17-cr-00140-NONE-SKO Document 45 Filed 01/30/19 Page 43 of 74

The hardware consists of all equipment that can collect, analyze, create, display, convert, store,
conceal or transmit electronic, magnetic, optical, or similar computer impulses or data. Hardware
includes (but not limited to) any data-processing devices (such as central processing units, memory
typewriters, and self-contained “laptop” or “notebook” computers); internal and peripheral storage
devices (such as fixed disks, external hard disks, floppy disk drives and diskettes; tape drives and
tapes, optical storage devices, and other memory storage devices); peripheral input/output devices
(such as keyboards, printers, scanner, plotters, video display monitors, and optical reader); and
related communication devices (such as modems, cables and connections, and recording
equipment); as well as any devices, mechanisms, or parts that can be used to restrict access to
computer hardware (such as physical keys and locks.)

- Computer software is digital information that can be interpreted by a computer and any of its
related components to direct the way they work. Software is stored in electronic, magnetic; optical,
or other digital form. It commonly includes programs to run operating systems, applications (like
word-processing, graphics, or spreadsheet programs), utilities, compilers, interpreters, and
communication programs.

The terms “records,” “documents,” and “materials” include all of the foregoing items of evidence
in whatever form or by whatever means such records, documents, or materials, their drafts, or their .

- modifications may have been created or stored, including (but not limited to) any handmade form

(such as writing, drawing, painting, with any implement on any surface, directly or indirectly); any
photographic form (prints, slides, negatives, videotapes, photocopies); any electrical, electronic, or
magnetic form (such as tape recordings, cassettes, compact discs, or any information onan —
electronic or magnetic storage device, such as floppy diskettes, hard disks, backup tapes, CD-
ROMs, optical discs, smart cards, or electronic notebooks, as well as printouts or readouts from any
magnetic storage device).

The searching authority may use several different techniques to search electronic data for
evidence or instrumentality's of crime. These include, but are not limited to the following: examining
file directories and subdirectories for the lists of files they contain; “opening” or reading the pages of |
selected files to determine their contents; scanning for deleted or hidden data; searching for key
word phrases ("string searches’). -

Based upon Your Affiant’s knowledge, training and experience, Your Affiant knows that
searching and seizing information from computers often requires officers to seize most or all
electronic storage devices (along with related peripherals and auxiliary items) to be searched in a
controlled environment. This is because of the following:

1. The volume of evidence. Computer storage devices (like hard disks, diskettes, tapes, and
laser disks) can store the equivalent of thousands of pages of information. Additionally, a
suspect may try to conceal criminal evidence; he or she might store it in random order
with deceptive file names. This may require searching authorities to examine all the

_ stored data to determine which particular files are evidence or instrumentalities of crime.
This sorting process can take weeks or months, depending on the volume of data stored,
and it would be impractical to attempt this kind of data searchonsite. - . ~ me

2. Technical requirements. Searching computer systems for criminal evidence is a technical
process requiring a properly controlled environment. The environment helps protect the

Fresno PD Case 17-28265 Warrant ID: obcteedes
" U.S. v. JACOB BLANCO; 000219
OW ON AOA SEWN

RAR ADR DW WW WW @ W W Ww DRPNNNNYYN NMA ene eee eo
BEABLTSSVSSSRSRSSSSIBNERRGRUSTHAVNaDaAwWHN—

Case 1:17-cr-00140-NONE-SKO Document 45 Filed 01/30/19 Page 44 of 74

integrity of the evidence and assists to recover even “hidden,” erased, compressed,
password-protected, or encrypted files. Since computer evidence is extremely vulnerable —
to inadvertent or intentional modification or destruction (both from external sources or

from destructive code imbedded in the system as a “booby trap”), a controlled

environment is essential to complete an accurate analysis.

Computer system reconstruction. The peripheral devices which allow users to enter or retrieve data
from the storage devices vary widely in their compatibility with other hardware and software. Many
system storage devices require particular input/output (or “I/O”) devices in order to read the data on

' the system. Itis important that the searching authorities be able to properly re-configure the system

as it now operates in order to accurately retrieve the evidence listed above. In addition, the

~ searching authorities needs the relevant system software (operating systems, interfaces, and

hardware drivers) and any applications software which may have been used to create the data
(whether stored on hard drives or on external media), as well as all related instruction manuals or -
other documentation and data security devices.

- 1t Your Affiant’s experience that hard drive examinations and searches cannot be completed
within the ten days in which the Search Warrant must be served and the Search Warrant Return
filed. It is requested that the 10-day requirement be waived to 60 days in order to provide Your —
Affiant ample time to process and comply with the Search Warrant in a timely manner. The Search
Warrant Return will be filed promptly upon completion of the computer system examination and
search.

California Electronic Communications Privacy Act Requirements (CA PC 1546.1(d)):

1. Pursuant to Penal Code Section 1546.1(d)(2), any information obtained through the
execution of this search warrant that is unrelated to the objective of this warrant will be
retained in this affiant’s custody (Fresno Police Department secured evidence) and not
subject to further review, use, or disclosure without a court order.

2. Upon service of this search warrant this affiant will serve upon, or deliver to by registered
or first class mail, electronic mail, or other means reasonable calculated to be effective,
the identified targets of the warrant or emergency request, an Electronic Communications

_ Protection Act Warrant Notice, including a copy of the Search Warrant.

Fresno PD Case 17-28265 Warrant ID: obdto64a8

U.S. v. JACOB BLANCO; 000220

 
TR

Owvovananbwhd

SR RRR ROWBWWDWBWWWHWANNNNHNYNL ho ee ee
BABLSSSSESRLEBBZSBSBNRRREBRUS SHV BGS ON=

S
an

i
on .

Case 1:17-cr-00140-NONE-SKO Document 45 Filed 01/30/19 Page 45 of 74
IN THE SUPERIOR COURT OF THE FRESNO JUDICIAL DISTRICT

COUNTY OF FRESNO, STATE OF CALIFORNIA
STATE OF CALIFORNIA

)
)
} ss AFFIDAVIT

COUNTY OF FRESNO

| Officer David Wilkin #1297, am a duly qualified peace officer employed by the City of Fresno,
Police Department and have been so employed for over 12 years. During that time | have been
assigned to the Southeast, Northeast, Northwest, and Southwest Patrol Districts. | served on the -
Northwest and Southwest District Crime Suppression |eam’s for approx. 3 years. lam currently
assigned to the Sexual Assault Unit and the Central California internet Crimes Against Children Task
Force (ICAC) as a Detective, and have been duly assigned for approx. 3 years. lam responsible for
investigating Internet crimes including, child pomography, child exploitation, and other crimes
where technology has been utilized. Previous to this, | was employed by the Fresno County Sheriff's

. Department as a Reserve Deputy for approx. two years. | attended and graduated from the POST

certified Fresno City College Police Academy in 2004 which consisted in over 900 hours of training. |
have a Bachelors of Science Degree in Criminology from California State University, Fresno.

Since being a sworn law enforcement officer, | have completed no less than 300 hours of training ~
related to sexual assault of children. | have successfully completed training through San Diego
Regional Training Center in Patrol Response to Sexual Assauit, “Robert Presley's ICI Core Course” as
well as “Robert Presley’s ICI Sexual Assault Course”, Intemet Crimes Against Children training,
response fo Human Trafficking training, and Behavior Analysis investigative Interview and
Interrogation Techniques (BATI}. Your Affiant has also received training from subject-matter experts
in the investigation of child sexual exploitation and specifically the use of the Internet for this
purpose. | have received training from Guidance Technologies (EnCase / Tableau} regarding
computer forensics, Internet Forensics, and advanced computer forensics. | have personally
examined photography, computer images, and videos depicting children involved.in illegal sexual

‘activities with themselves and adults. | have also has been trained to recognize the physical

characteristics of prepubescent and pubescent children. | have been involved in numerous law
enforcement search warrants involving sexual assaults and Internet crimes against children.

| have spoken with other peace officers and investigators with other law enforcement agencies
who are knowledgeable regarding the methods and means used by individuals who buy, sell,
trade, send, and/or receive child pornography via the internet and have related their personal
knowledge and provided me with insights as to the manner evidence of these crimes are kept. |
have personally been involved inno less than 250 sexual assault investigations as both a primary
and assisting investigator. During many of these interviews, the sexual offenders discussed or
confessed to their sexual interest in children and the manner in which they seek out. locate, and
molest their victims: | have written no fewer than 150 search warrants and have participated in the -
execution of no fewer than 150 search warrants. ,

Fresno PD Case 17-28265 oo Warrant ID: Obgtbe488
U.S. v. JACOB BLANCO; 000221
 

Case 1:17-cr-00140-NONE-SKO . Document 45. Filed 01/30/19 Page 46 of 74

Having been first duly sworn, | do hereby depose and say that | am conducting a criminal
investigation in which | have probable cause to believe the aci(s) defined in the following California
Penal Code Section was/were committed; PC 311.4(¢) and PC 311.11(a).

The description of the person(s) and/or place(s) to be searched, as noted within the attachments,
were obtained from witnesses, reporting parties, law enforcement agencies, public records, and/or
from the original reporting officer's observations.

The following paragraphs document my and my fellow officers' investigation of this matter and
establish probable cause for the issuance of this search warrant.

STATEMENT OF PROBABLE CAUSE:

On 04-11-2017, while assigned to the Central California Internet Crimes Against Children Task -
Force, | was contacted by Detective A. Constantino with the Nassau County Police Departments
Special Victims Unit (New York}. He was requesting assistance with an investigation which: began in
Nassau County, New York. He relayed the following to me:

On April 3¢, 2017 the parents of Confidential Victim i female), a oo? a a.
filed a report with Detective Constantino. They relayed to him that Victim was using the App
Musically on their iPad. She was registered under the user name of @kayzoe29, email-
tekeisha_e@yahoo.com. Victim was contacted by a user named @summerme001 (email.
smoal234555heisi@amail.com). The subject @summerme001 met the victim online while viewing

 

‘videos created and broadcast on Musicai.ly by Victim. The victim and suspect discussed having sex
_and asked victim to send images of her buttocks and vagina. Additionally, the suspect instructed

Victim on how to pose and how to manipulate her vagina in the photographs.

An examination of the iPad, identified by serial number FOFPVUMFFCM8, was done utilizing
Cellebrite's. Physical Analyzer program by Detective Constantino. He located messages between
the suspect and Victim. On Tuesday March 28, 2017 at approximately 1720 hours (EST) subject
@summmerme001 asked the victim her age. She told him she was "7" He also asked her questions
such as “have you ever HU MP ED a pillow or anything", and “show between your legs". The
subject states to the child “take your hand and spread it open with fingers”. With this direction,
Victim took a photo, while wearing a pink shirt and nothing else. The child's legs are spread open
and the child is using her left hand, and utilizing her middle and ring fingers, slightly spreads open
her vagina. The Victim sent this image to @summermeo0l.

The suspect also asked victim to send pictures of her butt, which she did. The picture sent is a
close-up of the child’s anus and vagina. The subject responded with “so so hot can you spread
with your hands too”. Another picture was sent of the child's anus and vagina, exposed more
clearly. The subject responded “Urso hot, I'm wailing for the next pic”. Affer sending several
pictures to the suspect, the suspect retumed a photo.of what appears to be a nude prepubescent
female child. The image is from the child's neck to her knees. There is no breast development or -
pubic hair. On March 29, 2017 the child victim sent a picture of herself with her vagina and anus
clearly exposed and a dog nose with its tongue exposed near her anus. A conversation between

Fresno PD Case 17-28265 . Warrant ID: OOGHOG4R8
U.S. v. JACOB BLANCO; 000222
DONA DMAON —

Case 1:17-cr-00140-NONE-SKO Document 45 Filed 01/30/19 Page 47 of 74
the victim and the subject continues with the subject stating “so hot, does ur dog like to lick it” “let
him lick it more” “does it feel good” “show me a pic of him doing it”

On April 4", 2017 Detective Constantino authored a subpoena to Musical.ly for subscriber
information. On April 5'", 2017 Musical.ly responded with subscriber information for
“@summerme001" which has an IP address of 75.150.2.223. An internet search of the IP address
identified it as belonging to Comcast Cable Communications and based in Fresno, Califomia.

On 4/11/2017 Detective Constantino contacted me for assistance. On 04/112/2017 he

provided me with the above details and the subpoena results from Musically. | reviewed the results
and found the following information regarding the subscriber to “@summerme001":

Subscriber information:

Username: summermev0 |

Email: . smog 1234555hejs|@gmail.com
Sign up date (GMT+8): 3/22/2017, 5:40:23 AM

Sign up IP: . 75.150.2.233 .

Sign up device: samsung SM-G930T .

| also found an additional IP address used by the suspect while accessing Musically. One
was 73.192.178.95. Additional T-Mobile based IP addresses were also used. Both were registered to
Comcast Cable Communications. On 04-19-2017 Fresno County Sheriff's Detective S. Schwambd
authored a search warrant for the subscriber information pertaining to the Comcast Cable
Communications IP Address 75.150.2.223 and 73.192.178.95. He submitted it to Comcast Cable
Communications on 04-20-2017. On 04-21-2017 Comcast responded stating the IP Address
73.192.178.95.belonged to STEELE COOK with a social! security number ending in "8430" and a
phone number of 971 -340-8426. The service address was 369 W Lexington #204, Fresno CA. An
additional email address of “ Jacob_blanco@comcast.net was also used for the account. The
second'IP Address did not retum any records.

| entered the phone number into Facebook and found the profile for Steele Cook at the URL
https://www.facebook.com/steele.cook. | then ran Steel Cook in Fresno PD records and found a
match for Steel Cook with a birthday of Bam with the same phone number. Jacob Blanco |
(DOB Pf] was an associate of Suspect Cook. They appeared to be foster kids living in the
same residence in 2011. Using this information | ran Suspect Steele in California Department of
Motor Vehicles and found a matching photograph under ID GE | so checked the Fresno
PD calls for service at the Lexington address and found a “Phil Cook" using the same phone number
had called the police from that address regarding a disturbance with his brother, Hunter Cook.

“Steele” and “Phil” sound similar over a phone with a disturbance going on in the background.

| also checked CA DMV and found a 1999 Ford Mustang (Califomia Picte SiR i)
registered to Suspect Cook at the Lexington address. | checked Jacob Blanco gin
California DMV and found he had an address of 2420 E Webster #102, Fresno CA listed on his drivers

license (x). -

Fresno PD Case 17-28265 a | Warrant 10: BaSDeARs
U.S. v. JACOB BLANCO; 000223
OONoOh WOHD —

Case 1:17-cr-00140-NONE-SKO Document 45 Filed 01/30/19 Page 48 of 74

On 05-02-2017 | conducted surveillance at 369 W Lexington. | located a white Honda Civic;
California License 5RBX949. parked in a covered stall directly in front of the building apartment 204 is
in. It was registered to “Jacob E. Blanco” at 2420 E Webster #102. | also contacted the apartment
manager who confirmed Suspect Cook and Suspect Blanco both are on the lease at 369 W
Lexington #204.

Based on the above facts | have probable cause to believe Suspect Cook or Suspect Blanco

is in violation of PC 311.11 (a) and PC 311.4(a).

Training and Experience in Child Sexual Exploitation Crimes:

Based upon Your Affiant's training, experience, and conversations with other investigators

with whom he currently works with and who have participated in child sexual exploitation

investigations, Your Affiant knows the following:

Those who have demonstrated a sexual interest in children also have an interest in collecting
child sexual exploitation material erotic chats, child pornography, ect}. These individuals are
categorized in one of two ways. The first tyoe is where the individuals keep images and records of
commurications with children‘concealed, but accessible. The reasons offenders keep these

~ images and chats vary from offender to offender and collections are often maintained for multiple

reasons. Child sexual exploitation material may be kept as “trophies” such as actual photographs
or images of the suspect's own sexual activity with children. An offender may also keep this
material as a means of seducing the child victim by arousing curiosity, attempting to normalize the
desired acts, lowering the inhibitions of potential child sexual partners by showing them that other
children participate in this kind of sexual activity and demonstrating and explaining what the
offender may desire be done. This process is generally referred to as “grooming”.

Child sexual exploitation material is also maintained as a means of sexually arousing the
suspect. In other instances, the material is maintained for commercial purposes, used to obtain
money or other items of value including more child pornography or sexual contact with a minor.
Child sexual exploitation material images tend to be extremely important to these offenders. This
material is likely to remain in the possession of or under their control for many years. Because of their
importance and the difficulty and risk in obtaining the files, it is unlikely an offender will destroy the
material they have collected. Likewise. if the individual has obtained child sexual exploitation
material via the Internet they rarely delete the material from their computer before printing or
copying to other media. Offenders who collect child sexual exploitation material using the internet
often copy these images to removable media included but not limited to floppy disks, compact
‘disks, and USB storage devices. This removable media is concealed in the residence, on their
person, or in their vehicle, often commingled with other media. Suspects may also‘copy these files
to additional electronic devices using the internet (email, MMS, communication applications) or:
Bluetooth.

The second behavior displayed is one where the individual obtains child sexual exploitation
material from its source, obtains sexual gratification from it, and then deletes it. Due to the
proliferation of the intemeft, peer 2 peer programs, and social media, there has been an explosion
of available child sexual exploitation material. It is easy for suspects to locate exactly what they are

Fresno PD Case 17-28265 Warrant ID: bassoes88
U.S. v. JACOB BLANCO;. 000224

 
Case 1:17-cr-00140-NONE-SKO Document 45 Filed 01/30/19 Page 49 of 74
looking for in-regards to child sexual exploitation, obtain the files only to delete them in a short
amount of time, and then find them again days, months. or even a year later. Despite this increase ©
of suspects deleting their contraband, it's still possible to locate the evidence on the electronic
devices memory storage. With the use of forensic tools we are able to search the electronic
devices memory and, depending onthe device, find files that were deleted years prior. Suspects
can also transfer their files from device to device using the internet, Bluetooth, expandable memory
(SD Cards, external hard drives), CD's, DVD's and other similar electronic storage devices.

Offenders often collect, read, copy or maintain names, addresses, phone numbers or lists of
persons who have similar sexual interests. These may have been collected by personal contact or
through advertisements in various publications. These contacts are maintained as a means of
personal referral, exchange and commercial profit. These people often correspond with others with
the same interests through the use of computerized bulletin boards and the Internet. The names
may be maintained in fhe original publication, in phone or notebooks or in computer hard or
software, or merely on scraps of paper. Vast quantities of child pornography may also be stored on
electronic media such as computer hard drives, computer diskettes, magnetic or digital tape, and
computer CD-ROM disks.

In addition, there was no information exchanged with the Victim that would further identify
who the suspect is. Based on the above facts it could be either Suspect Cook or Suspect Blanco,
who both have access to the Comcast IP Address.

Lastly lam requesting the authority to search all contents of the seized electronic devices
regardless of dates. Child pomography / Child Sexual Exploitation is rarely something a person
engages in suddenly or for only one day, and then never does it again. This is an ongoing obsession
that manifests itself for years. Suspects tend to start viewing images of provocatively dressed
children and progress to nude children and then children engaged in sexual acts. This often leads
to the physical sexual contact ofachild. Law Enforcement is able to recover data on devices that
has been deleted, sometimes years ago. Additionally, the collection /distribution of child
pormography is something people partake in over a period of years. Suspects who engage in this
fpehavior generally do not stop.unless they are caught. A suspect who has engaged in the
distribution of child pornography will continue to do so for years making it reasonable to believe the
suspect is in possession of child pornography. The suspect has used the internet to contact a 6 year
old girl to produce child pomography. Due to this fact! am requesting to search all data on the
computer for evidence of the possession of child pornography.

Based on the above facts | believe the items listed in Attachment A will contain evidence of
the ongoing sexual exploitation of children. and provide evidence in regards fo the sexual
exploitation of CV.

Based on the above information, there is probable cause to believe that PC 311.4(a} - use of
a minor in child pornography (Felony) and PC 311.11 (a) - possession of child pornography (Felony)
have been violated, and that the evidence, fruits and instrumentalities of these offenses, more fully

- -described in Attachment B of this Affidavit,.are located at locations described in Attachment

A. Your Affiant requests authority to seize such material related to violations of the aforementioned
statutes.

Fresno PD Case 17-28265 , Warrant 1D: babEtS
U.S. v. JACOB BLANCO; 000225

Be
DONA aOKWON— .

 

Case 1:17-cr-00140-NONE-SKO Document 45 Filed 01/30/19 Page 50 of 74

Items attached and incorporated by Reference:- YES NO

| certify (declare) under oath that the foregoing is true and corect to the best of my
knowledge.

Executed at Fresno _ California

 

__{s/ David Wilkin #129/ , 2°39 day of May, 201/.
{Signature of Affiant) .

Fresno PD Case 17-28265 Warrant 10: basone488
U.S. v. JACOB BLANCO; 000226
 

Case 1:17-cr-00140-NONE-SKO Document 45 Filed 01/30/19 Page 51 of 74

exdi@et ©
Case 1:17-cr-00140-NONE-SKO Document 45 Filed 01/30/19 Page 52 of 74

 

In the Name of the People.of the State of New York

TO: Musically
1920 Olympic Blvd.
Santa Monica, CA 90404
legal@musical.ly

YOU ARE COMMANDED to appear before the GRAND JURY OF THE COUNTY OF NASSAU, at the Nassau
County Courthouse, 262 Old Country Road, Mineola, New York, at 9:30 a.m., on 4/11/17, as a witness in a criminal action
prosecuted by the PEOPLE OF THE STATE OF NEW YORK against John Doe, Case Number 217CR0016635, and you are
required to bring with you and/or produce at the time and place aforesaid, the following:

All subscriber information pertaining to the Musical.ly accounts assigned to the user names listed below; said
information shall include, but not be limited to: subscriber’s name; subscriber’s geographical addresses;
subscriber’s billing address; multi-family residence; subscribers’ e-mail addresses; subscribers’ daytime and
evening telephone numbers; subscriber’s registration information; subscriber’s log in information, IP activity,

including log ins and log outs, for:
a

SE a aR a oe he ae hee ae of ae of ea ae ae ae a oe a oR ae os oe fe of fe of fs ah oe fe he ee oh he a ee he he as eo he ofc ofeach ae of ea Ee ae of fe 2 2 eo fe ae fe ae ae a a fe oh ch fe oft toe of fee ae ofc o af se fe e  ae cae ake

IF THIS SUBPOENA IS DISOBEYED
You may be prosecuted for the crime of CRIMINAL CONTEMPT IN THE SECOND DEGREE and, if found guilty, you will
be subject to IMPRISONMENT FOR UP TO ONE YEAR AND A FINE OF UP TO'‘ONE THOUSAND DOLLARS.

Sede of ake fs afc of oe fe fe ae ofc aps oe ofecde ft ahs fs ae fe fe afc fe fe Fe ae oe aha af oft he af he hs af ae ahs af of hs af aft fs feof feof oft of ake fs ae ake ape ae fe als ae ofc aft fs af oft fe oft of ofc of ae ope als ape 2fe ae fe ofs fe as afc aft oft aft os afc fs of sft ae ake ot oe fs ok fs oe ok oe
NOTE: If this case should not be called on the day mentioned in this subpoena, YOU ARE DIRECTED to attend from day to
day until you are discharged. — .

Dated: 4/4/17, Mineola, New York : : ; &
ADA: Emma Slane Made Ley L€ 6
Bureau: Special Victims Bureau MADELINE SINGAS

Phone: (516) 571-3262 District Attorney of Nassau County
Fax: (516) 571-1119

 

 

 

[] ~~ Youmay surrender requested items to a representative of the District Attorney, who will pick them up when ready,or
you may produce them at the Grand Jury.

x In lieu of personal appearance, you may mail requested items to:
Nassau County Grand Jury, c/o Nassau County District Attorney’s Office
262 Old Country Road, Mineola, NY 11501
ATTN: ADA Emma Slane Email: Emma.Slane@NassauD A.org

Please take notice that retention of requested items will be sought pursuant to CPL § 610.25.
YOU ARE REQUESTED not to disclose the existence of this subpoena. Any such disclosure could impede
the investigation being conducted and thereby interfere with the enforcement of the law.

 

U.S. v. BLANCO; 000342 —

 
Case 1:17-cr-00140-NONE-SKO Document 45 Filed 01/30/19 Page 53 of 74

eExHiBiT D
Case 1:17-cr-00140-NONE-SKO Document 45 Filed 01/30/19 Page 54 of 74.

Subscriber information:

Username: summerme001

Email: smog1234555hejsj@gmail.com

Sign up date (GMT+8): 3/22/2017, 5:40:23 AM
Sign up IP: 75.150.2.233
Sign up device: samsung SM-G930T

IP details (GMT+0):

Period 1

Number of log(s): 2

time: 20170404 05:36:52 ~ 20170404 05:37:53
IP address:

75.150.2.233(United States) _
73.192.178.95(United States)

Period 2 —

Number of log(s): 1 .

time: 20170402 22:35:47 ~ 20170402 22:37:07
IP address:
73.192.178.95(United States)

Period 3

Number of log(s): 1

time: 20170402 02:13:03 ~ 20170402 02:19:44
IP address:
73.192.178.95(United States)

Period 4

Number of log(s): 3

time: 20170401 02:27:01 ~ 20170401 02:34:27
IP address:

75.150.2.233(United States) ~
73.192.178.95(United States)
172.58.24.166(United States)

U.S. v. BLANCO; 000340
Case 1:17-cr-00140-NONE-SKO Document 45 Filed 01/30/19 . Page 55 of 74

Period 5 .

Number of log(s): 3

time: 20170330 22:40:15 ~ 20170330 20: 40:30
IP address:

172.56.41.218(United States)
75.150.2.233(United States)
73.192.178.95(United States)

U.S. v. BLANCO; 000341

 
Case 1:17-cr-00140-NONE-SKO Document 45 Filed 01/30/19 Page 56 of 74

EXteaT &
Case 1:17-cr-00140-NONE-SKO Document 45 Filed 01/30/19 Page 57 of 74

 

©
Nassau County Police Department
. 1490 Franklin Avenue
EDWARD P. MANGANO Mineola, New York 11504 THOMAS C. KRUMPTER
COUNTY EXECUTIVE (54 6) 573-8800 ACTING COMMISSIONER

Detective Information for
Outside Agency Assistance

April 3, 2017- Complainants My (parents of victim) were
present at Special Victims Squad. They advised Detective Adam Constantino that their 6
year old daughter, J] DOB NE was using the App Musically on their iPad. She
was registered under the user name of NE. c2i]- a She
was contacted by a user named @summerme001 email-smog1234555hejsj@gmail.com.
The subject “summer” met the victim while viewing videos created and broadcast on 7
Musically by the 6 year old child. The child victim was contacted through messaging
within the Musically App. There, the victim discussed having sex with the subject and the
subject asked the victim to send images of the child’s buttocks and vagina and also
directed the child as to which types of images to create. On Tuesday March 28, 2017 at
approximately 5:20pm subject “SUMMER” asked the victim her age and the response was
from the victim “7”.

An examination of the ipad, identified by serial number NN. was done

- utilizing Cellebrite’s Physical Analyzer program. The images that were sent to the ‘subject
were identified and determined to be pornographic in nature as well at the context of the
conversation between the victim and the subject. The subject directs the child with
wording such as- -

“have you ever H UM PED apillow or anything”

“show between your legs”

In regards to a nude buttocks picture “spread it open too”

“spread open the private”

“take your hand and spread it open. with fingers” .
On April 4, 2017 a video recording of the entire chat that was recovered, was created from
the iPad and added to the case files.

April 4, 2017 A subpoena was sent to Musically through ADA E. Slane for subscriber
information |

April 5, 2017 Musically responded with subscriber information for ‘“2summerme001”
which has an IP-address of 75.150.2.223. An internet search of the IP address identifies it
as belonging to Comcast and based in Fresno, California.4/1 1/2017 Assistance in Fresno,C

U.S. v. BLANCO; 000279
Case 1:17-cr-00140-NONE-SKO Document 45 Filed 01/30/19 Page 58 of 74 ©

A was requested. Case files pertinent to the furtherance of this case was supplied to
Detective David Wilkin, via department e-mail

The above is a brief synopsis of the investigation for case 217CR0016635, Nassau County
Police Department, Special Victims Squad, Child Exploitation Unit. It is not a word for
word case summary and is for investigative assistance by Det. Wilkin or his designee.
Det. A. Constantino #1333 Serial# 8289

U.S. v. BLANCO; 000280
Case 1:17-cr-00140-NONE-SKO Document 45 Filed 01/30/19 Page 59 of 74

Exel?
 

 

  
      

 

 

SUPERIOR COURT OF CALIFORNIA * COUNTY OF FRESNO st Ty
7 1100 Van Ness Avenue BERG iy
Fresno, California 93724-0002 2017 HAY 2h PM os f
AGENCY CASE NUMBER: W A R WARRANT NUMBER:
17.28265 SEARCH RANT

 

 

The PEOPLE OF THE STATE OF CALIFORNIA to ciny pedce officer in Fresno County.

The affidavit below, sworn and subscribed before me. has established probable cause for this search warrant
which you are ordered to execute as follows: ;
Place(s) fo be searched: Describedin Attachment A, attached herelo and incorparated by reference.

Property to be searched: Described In Attachment B, allached hereto and incorporated by reference-

Night service: [If initialed by Judge] For good cause shown, as set forth in the Statement of Probable

Cause, night service is authorized:

Disposition of Property: All property seized pursuant to this search warrant shall be retained in the
affiant's custady pending further order of the court, pursuant to Penal Code §§ 1528/a) & 1536.

 

X -the cath was administered orally over the telephone by the magistrate to the afflant.

5/5/2017 9:40:19 AM a (pon tha Sh,

Deite anc! time werrent issuact Jurige of the Superior Court

AFFIDAVIT .

Incorporation: The facts in support of this warrant are contained in the Statement of Probable Cause which is
incorporated by reference. Also, incorporated by reference and attached hereto are Atlachment A,
describing the place(s} to be searched: and Exhibit B, describing the evidence to be seized.

Evidence Type: (Penal Code § 1524)

[Stolen or embezzled property.

i¥ Property or things io be used as a means of committing a felony.

[Property or things in the possession of any person with the intent to use it as a means of committing a
public offense, or in the possession of another to whom he or she may have delivered it for the
purpose of concealing it or preventing it from being discovered.

f¥ Property or things that are evidence that tends to show that a felony has been committed. or tends to
show that a particular person has commilied a lelony. ,

¥ Property or things that are evidence that tends to show that sexual exploitation of a child, in violation
of Penal Code §311.3. of possession of matter depicting sexval conduct of a person under the age of
18 years, in violation of Penal Code §311.11 has occurred or is occurring.

Other:
Night Service: [If checked] Authorization for night service is requested based on information in the
Statement of Probate Cause, filed herewith.

Declaration: | declare under penalty of perjury that the information within my personal knowledge contained
in this affidavit, inclucling all incorporated documents. is true. .

 

r

_ _ 05/05/2017 /S/ David Wilkin #1297 —
Dele Affignt

FCR-26 E12-13 SEARCH WARRANT Warrant 10: 000006515

U.S. v. BLANCO 1:17CR140 LUO|

000383

 

 

 
Tn

Case 1:17-cr-00140-NONE-SKO Document 45 Filed 01/30/19 Page 61 of 74

ATTACHMENT “A”
TO MAKE SEARCH OF THE FOLLOWING:

_

2
3 | . |
4 4. THE PREMISES known as 2217 Mary St, Sanger CA is described as a single family
5 residence located within the city limits of Sanger, Ca. (County of Fresno). The residence is
- 6 located on the south side of Mary St, five residences west of Cottle Av. The residence
7 exterior is yellow stucco with red brick on the lower portion of the residence. The front door |
8 is brown in color and faces north, on the north wall of the residence. The roof consists of . |
9 ' brown wood shingle. There is no garage, but there is an attached carport on the east side of |
10 the residence. The numbers “2217” are affixed to the left (east) of the front door in a brown
| sign with creme colored numbers. The numbers "2217" are also painted on the curb in front
12 of the residence in approx. 5 inch tall black numbers ona white background.
13 .
15 7 2. The Vehicle belonging to Suspect Steele Knight Valor Cook described as follows:
16 |

17 California License Plate I

18 . , 1999 Ford Mustang (Blue in Color) .
19 VIN: oo .

20 : : {
21 3. The detention and search of the person of Steele Knight Valor Cook as identified by
22 California Department of Motor Vehicles (DMV) Driver's License fF Date of Birth

rc) | a
24 ' . |
25

26
27

28

29
30. Ct; . , - |
31 |

ay,
33

  

Fresno PD Case 17-28265 , . , Warrant ID: a opaRas

U. S. v. BLANCO 1:17CR140 LJO
000384
Ny —

wo ON OW DH BR W

10
11
12

13.
14 -

15
16
17
18

19

21.

23
24
25
26
27
28
29

31
32
33

Case 1:17-cr-00140-NONE-SKO Document 45 Filed 01/30/19 Page 62 of 74

ATTACHMENT “B”

‘FOR THE FOLLOWING PROPERTY:

1. {am requesting the authority to search the body of Steele Knight Valor Cook, in order to
obtain any and all electronic devices in his custody and control, capable of containing
evidence of child sexual exploitation. | also request the authority to compel a fingerprint from
Steele Knight Valor Cook if it becomes necessary to access any electronic device under his
custody or control which is locked via a fingerprint scanner. | will use the least amount of

reasonable force necessary to collect the described evidence

2. Indicia in the name of “Steele Knight Valor Cook" that will tend to show the domination and

control of 2217 Mary St, Sanger CA.

3. Articles of personal property tending to establish the identity of persons in control of the
premises, vehicles, storage areas, consisting of in part utility company receipts, rent receipts,
cancelled mail envelopes, vehicles registration, address mail, personal identification,
purchase or sales receipts, photographs, usage or transactions or which connect occupants
to the residence and or transactions, and keys which are found on the premises or the person

of occupants which tend to connect the occupants with the residence or vehicles. -

lam requesting to search the above location for any items listed below reasonably believed to

belong to Suspect Steele Cook:

4. Images, pictures, magazines, correspondence, videos, VHS tape, and 8mm tape or other
media depicting sexual conduct, as described in PC 311.3(b), by persons under 18 years of
age or appearing to be under 18 years of age whether found in actual physical form or stored

digitally on computer media. |
5. Photographic or video equipment that could be used to create images described under item

1.
6. Images, photos, videos, magazines, diaries, records, and correspondence which shows an

interest in sexual activity with persons under the age of 18 or appearing to be under the age

of 18. ‘
‘7. Any diaries or journals relating to sexual encounters with persons under or appearing to be

under 18 years of age.

  

Fresno PD Case 17-28265 oo Warrant ID: woofs

U.S. v. BLANCO 1:17CR140 LJO
000385

 

 
eo ON ADR ON —

ND ho ROR Rte
SBR BRBRBVaAaWVSFQARTAaR-zAS

26

27
28
29
30
31
32

34
35
36
37

Case 1:17-cr-00140-NONE-SKO Document 45 Filed 01/30/19 Page 63 of 74

8. Sexual aids, behavioral grooming aids, or items of property that could be used to assist in the

completion of or the development of a willingness to engage in sexual acts by minors.

9, Any name and address ledgers that could include names, addresses, phone numbers, email

addresses, or lists of persons with similar sexual interests.

10. Any cormmputer system components such as hardware, input/output peripheral and auxiliary
devices, related software, storage media, documentation, and data security devices and
records, documents, and materials that may contain any of the items listed above in
elecironic form. (See below for a complete description and explanation).

11. Digital communications devices allowing access to the Internet or to cellular digital networks
to include cellular telephones, email devices, and personal digital assistants (not referenced
above). , .

12. ltems containing or displaying passwords, access codes, usernames or other identifiers
necessary to examine or operate items, software or information seized.

13: Contents of volatile memory related to computers and other digital communication devices
that would tend to show the current and recent use of the computer, use of encryption, use of
other communications devices, routes of Internet and other digital communications traffic and
passwords, encryption keys or other dynamic details necessary to preserve the true state of
running evidence.

14. Computer software, hardware or digital contants related to the sharing of Internet access over

wired or wireless networks allowing multiple persons to appear on the Internet from the same

IP address.

Inreterence to the above electronic devices | am requesting the authority to search for the

following:

A. Digital Communications:

Any and all emails, SMS, MMS threads / communications located on the above
listed devices and within various programs installed on the devices containing
evidence of child sexual exploitation. | further request the authority to access the-
content of any accounts linked to the above referenced devices by interfacing with

the linked device.

B. Photographs / Videos::

Any and all photographs / videos depicting child sexual exploitation.

 

Fresno PD Case 17-28265 . a : Warrant ID: ol

U.S. v. BLANCO 1:17CR140 LJO
000386

 
OCONaWR WH —

OO 08 WWWWOWNNNN DD Wo bdo ~~ oem ss

SBR

B zs

43
44

Case 1:17-cr-00140-NONE-SKO Document 45 Filed 01/30/19 Page 64 of 74

Cc.

Internet Activity:

Internet Activity includes but is not limited to browsing history, search terms, URL's
visited, and cookies pertaining to child sexual exploitation.

Location Data:

GPS, Location History, IP and MAC Address History, and all EXIF information
(metadata) attached to the media files which would tend to show the location of
where the files pertaining to child pornography may have been created to assist in
identifying victims and suspects in child sexual exploitation.

. Software Data:

Any and all data pertaining to or retained in installed software on the above device
that tends to show evidence of the possession of child pornography or the user of
specified applications as well as victims or co-conspirators in child sexual
exploitation.

, Computer/Equipment software (digital information) can be interpreted by electronic

storage device equipment, computers and any of its related components to direct
the way they work. Software is stored in electronic, magnetic, optical or other
digital form. It commonly includes programs to run operating systems, applications
{like word processing, graphics, or spreadsheet programs) utilities, compilers,
interpreters and communication programs,

. Contact Lists:

Any and all contacts located on the phone or installed applications within the phone
which show a relationship to the suspect which are related to the crime of child

sexual exploitation.

. Metadata:

Any and all data within data linked to the digital files contained on the above
referenced electronic devices which are related to the crime of child sexual

exploitation.

| am requesting the authority to search all content of the electronic devices regardless of
date.

 

U.S. v. BLANCO 1:17CR140 LJO
000387

 
 

 

Ona astr Wh —

Oo

Aron =

NNNNN NNN N -ow
Oo ON & OH PSBRBRPS.a x8

BR 28

oe
bh

mm BH Db oo
SS 2SSRBCES

 

Case 1:17-cr-00140-NONE-SKO Document 45 Filed 01/30/19 Page 65 of 74

The hardware consists of all equipment that can collect, ‘analyze, create, display, convert, store,
conceal or transmit electronic, magnetic, optical, or similar computer impulses or data. Hardware
includes (but not limited to) any data-processing devices (such as central processing units, memory
typewriters, and self-contained “laptop” or "notebook" computers); internal and peripheral storage
devices (such as fixed disks, external hard disks, floppy disk drives and diskettes, tape drives and
tapes, optical storage devices, and other memory storage devices); peripheral input/output devices
(such as keyboards, printers, scanner, plotters, video display monitors, and optical reader); and
related communication devices (such as modems, cables:and connections, and recording
equipment); as well as any devices, mechanisms, or parts that can be used to restrict access to

_ computer hardware (such as physical keys and locks.)

Computer software is digital information that can be interpreted by a computer and any of its
related components to direct the way they work. Software is stored in electronic, magnetic, optical,
or other digital form. ‘It commonly includes programs to run operating systems, applications (like
word-processing, graphics, or spreadsheet programs), utilities, compilers, interpreters, and |
communication programs.

The terms “records,” “documents,” and “materials” include all of the foregoing items of evidence
in whatever form or by whatever means such records, documents, or materials, their drafts, or their
modifications may have been created or stored, including (but not limited to) any handmade form
{such as writing, drawing, painting, with any implement on any surface, directly or indirectly); any
photographic form (prints, slides, negatives, videotapes, photocopies); any electrical, electronic, or
magnetic form (such as tape recordings, cassettes, compact discs, or any information on an
electronic or magnetic storage device, such as floppy diskettes, hard disks, backup tapes, CD-
ROMs, optical discs, smart cards, or electronic notebooks, as well as printouts or readouts from any
magnetic storage device).

The searching authority may use several different techniques to search electronic data for
evidence or instrumentality's of crime. These include, but are not limited to the following: examining
file directories and subdirectories for the lists of files they contain; “opening” or reading the pages of
selected files to determine their contents; scanning for deleted or hidden data; searching for key
word phrases (‘string searches’). : .

Based upon Your Affiant’s knowledge, training and experience, Your Affiant knows that

’ gearching and seizing information from computers often requires officers to seize most or all

electronic storage devices (along with related peripherals and auxiliary items) to be searched ina
controlled environment. This is because of the following:

1. The volume of evidence. Computer storage devices (like hard disks, diskettes, tapés, and |
laser disks) can store the equivalent of thousands of pages of information. Additionally, a
suspect may try to conceal criminal evidence; he or she might store it in random order
with deceptive file names. This may require searching authorities to examine all the
stored data to determine which particular files are evidence or instrumentalities of crime.
This sorting process can take weeks or months, depending on the volume of data stored,
and it would be impractical to attempt this kind of data search on site.

2. Technical requirements. Searching computer systems for criminal evidence is a technical

' process requiring a properly controlled environment. The environment helps protect the

 

 

Fresno PD Case 17-28265 : Oo Warrant ID: obiteesis

U.S. v. BLANCO 1:17CR140 LJO
. 000388

\

 

 
CON A OA WN —

Case 1:17-cr-00140-NONE-SKO Document 45 Filed 01/30/19 Page 66 of 74

integrity of the evidence and assists to recover even “hidden,” erased, compressed,
password-protected, or encrypted files. Since computer evidence is extremely vulnerable
to inadvertent or intentional modification or destruction (both from external sources or
from destructive code imbedded in the system as a "booby trap”), a controlled
environment is essential to complete an accurate analysis.

Computer system reconstruction. The peripheral devices which allow users to enter or retrieve data
from the storage devices vary widely in their compatibility with other hardware and software. Many

systern storage devices require particular input/output (or “I/O") devices in order to read the data on —
the system. It is important that the searching authorities be able to properly re-configure the system
as it now operates in order to accurately retrieve the evidence listed above.. In addition, the
searching authorities needs the relevant system software (operating systems, interfaces, and
hardware drivers) and any applications software which may have been Used to create the data
(whether stored on hard drives or on external media), as well as all related instruction manuals or
other documentation and data security devices.

it Your Affiant’s experience that hard drive examinations and searches cannot be completed
within the ten days in which the Search Warrant must be served and the Search Warrant Return
filed. It is requested that the 10-day requirement be waived to 60 days in order to provide Your
Affiant ample time to process and comply with the Search Warrant in a timely manner. The Search
Warrant Return will be filed promptly upon completion of the computer system examination and

search.

California Electronic Communications Privacy Act Requirements (CA PC 1546.1 (d)):

1. Pursuant to Penal Code Section 1546-1 (d)(2), any information obiained through the
execution of this séarch warrant that is unrelated to the objective of this warrant will be
retained in this affiant’s custody (Fresno Police Department secured evidence) and not
subject to further review, use, or disclosure without a court order.

2. Upon service of this search warrant this affiant will serve upon, or deliver to by registered
or first class mail, electronic mail, or other means reasonable calculated to be effective,
the identified targets of the warrant or emergency request, an Electronic Communications
Protection Act Warrant Notice, including a copy of the Search Warrant. —

 

Fresno PD Case 17-28265 Warrant iD: BARB

U.S. v. BLANCO 1:17CR140 LJO
000389

 

 
 

MOON OO ON —

FresnoPD Case 17-28265 Warrant ID: obGRBGES

Case 1:17-cr-00140-NONE-SKO Document 45 Filed 01/30/19 Page 67 of 74

IN THE SUPERIOR COURT OF THE FRESNO JUDICIAL DISTRICT
COUNTY OF FRESNO, STATE OF CALIFORNIA

STATE OF CALIFORNIA )

)
COUNTY OF FRESNO ) ss AFFIDAVIT
} :

| Officer David Wilkin #1297, am a duly qualified peace officer employed by the City of Fresno,
Police Department and have been so employed for over 12 years. During that time | have been
assigned to the Southeast, Northeast, Northwest, and Southwest Patrol Districts. | served on the
Northwest and Southwest District Crime Suppression |eam’s for approx. 3 years. | am currently
assigned to the Sexual AssaultUnit and the Central Califomia Internet Crimes Against Children Task
Force (ICAC} as a Detective, and have been duly assigned for approx. 3 years. | amresponsible for
investigating Internet crimes including, child pomoegraphy, child exploitation, and other crimes
where technology has been utilized. Previous to this, | was employed by the Fresno County Sheriff's
Department as a Reserve Deputy for approx. two years. | attended and graduated from the POST
certified Fresnio City College Police Academy in 2004 which consisted in over 900 hours of training. |
have a Bachelors of Science Degree in Criminology from California State University, Fresno.

Since being a sworn law enforcement officer, | have completed no less than 300 hours of training
related to sexual assault of children. | have successfully completed training through San Diego

_ Regional Training Center in Patrol Response to Sexual Assault, “Robert Presley's IC] Core Course" as

well as “Robert Presley's ICI Sexual Assault Course", Intemet Crimes Against Children training,
response to Human Trafficking training, and Behavior Analysis investigative Interview and
Interrogation Techniques (BATI). Your Affiant has also received training from subject-matter experts
in the investigation of child sexual exploitation and specifically the use of the Internet for this
purpose. | have received training from Guidance Technologies (EnCase / Tableau) regarding
computer-forensics, Internet Forensics, and advanced computer forensics. |have personally -
examined photography, computer images, and videos depicting children involved in illegal sexual
activities with themselves and adults. | have also has been trained to recognize the physical
characteristics of prepubescent and pubescent children, | have been involved in numerous law
enforcement search warrants involving sexual assaults and Internet crimes against children.

| have spoken with other peace officers and investigators with other law enforcement agencies
who are knowledgeable regarding the methods and means used by individuals who buy, sell,
trade, send, and/or receive child pornography via the intemet and have related their personal
knowledge and provided me with insights as to the manner evidence of these crimes are kept. |
have personally been involved in no less than 250 sexual assault investigations as both a primary
and assisting investigator. During many of these interviews, the sexual offenders discussed or
confessed to their sexual interest in children and the manner in which they seek out, locate, and
molest their victims. | have written no fewer than 150 search warrants and have participated in the
execution of no fewer than 150 search warranis.

U.S. v. BLANCO 1:17CR140 LJO
000390

 
 

Owonnonnon —

Pee owe ee ole
MBS RUSFHARaGONE

22
23
24
25
26
27
28
29

3]
32

34
35

36 .

37

3? ||

4l
42
43
A4
45
46

Case 1:17-cr-00140-NONE-SKO Document 45 Filed 01/30/19 Page 68 0f 74 _

ra

Having been first duly sworn, | do hereby depose and say that] am conduc ting a criminal
investigation in which | have probable cause to believe the aci(s) defined in the following Califorriia

: Penal Cade Section was/were committed; PC 311.4(c) and PC 311.11(a).

The description of the person(s) and/or place(s} to be searched, as noted within the attachments,
were obtained from witnesses, reporting parties, law enforcement agencies, Public records, and/or

from the original reporting officer's observations.

The following paragraphs document my and my fellow officers' investigation of this matter and
establish probable cause for the issuance of this search warrant.

STATEMENT OF PROBABLE CAUSE:

On 04-11-2017, while assigned fo the Central California Internet Crimes Against Children Task
Force, | was contacted by Detective A. Constantino with the Nassau County Police Departments
Special Victims Unit (New York). He was requesting assistance with an investigation which began in
Nassau 4 County, New York. He relayed the ® following fo me:

On April 3, 2017 the parents of Confidential Victirn (6yo female}, Po

filed a report with Detective Constantino. They relayed to him that Victim was using the App
Musically on their iPad. She was registered under the user name of F | email-

. Victim was contacted by a user named @summermed01 (email-
$moq123453Sheijsi@ gmail.com}. The subject @summerme(0!. met the victim online while viewing
videos created and broadcast on Musically by Victim. The victim and suspect discussed having sex
and asked victim to send images of her buttocks and vagina. Additionally, the suspect instructed
Victim on how to pose and how to manipulate her vagina in the photographs.

An examination of the iPad, identified by serial noe was done uiilizing
Cellebrite's Physical Analyzer program by Detective Constantine. He located messages between
the suspect and Victim. On Tuesday March 28, 2017 at approximately 1720 hours (EST) subject

@summierme001 asked the victim her age. She told him she was Mg. He also asked her questions
such as “have you ever HU MP ED a pillow or anything", and “show between your legs". The

 

* subject states to the child “take your hand and spread it open with fingers”. With this direction,

Victim took a photo, while wearing a'pink shirt and nothing else. The child's legs are soread open .
and the child is using her Jeft hand, and utilizing her middle and ring fi fingers, slightly spreads open
her vagina. The Victim sent this image to @summerme001.

The suspect also asked victim to send pictures of her butt, which she did. The picture sent is a
close-up of the child's anus and vagina. The subject responded with “so sa hot can you spread
with your hands too”. Another picture was sent of the child's anus and vagina, exposed more
clearly. The subject responded “Ur so het, I’m wailing for the next pic". After sending several

. pictures to the suspect. the suspect retumed a photo of what appears to be a nude prepubescent

female child. The image is from the child's neck to her knees. There is no brecist development or
pubic hair. On March 29, 2017 the child victim sent a picture of herself with her vagina and.anus
clearly exposed and a dog nose with its fongue exposed near her anus. A conversation between

 

Fresno PD Case 17-28265 oo SO Warrant ID: >. ofABRSs

U.S. v. BLANCO 1:17CR140 LJO
000391

 
CrLrananannony

aa .
nee cae SSBSERERRER Sac aaEa B=

Case 1:17-cr-00140-NONE-SKO Document 45 Filed 01/30/19 Page 69 of 74

the victim and the subject continues with the subject stating “so hot, does ur dog like to lick it” “let

_ him lick it more” “does itfeel good” “show me a pic of him doing it"

On April 4*, 2017 Detective.Constantino authored a subpoena to Musical.ly for subscriber
information. On April 5™, 2017 Musical.ly responded with subscriber information for ’
“@surnmermedd!” which has an IP address of 75.150.2.223. An internet search of the IP address
identified it as belonging to Comcast Cable Communications and based in Fresno, California.

On 4/11/2017 Detective Constantino contacted me for assistance. On 04/112/2017 he
provided me with the above details and the subpoena results from Musical. ly. |reviewed the results

and found the following information regarding the subscriber to “@summerme001":

Subscriber information:

Username: summerme00!

Email: smog1234555hejsi@gmail.com
Sign up date (GMT+8}: 3/22/2017, 5:40:23 AM.

Sign up IP: 75.150.2.233

Sign up device: samsung SM-G930T

| also found an additional IP address used by the suspect while accessing Musically. One
was 73.192.178.95. Additional T-Mobile based IP addresses were also used. Both were registered to
Comcast Cable Communications, On 04-19-2017 Fresno County Sheriff's Detective $. Schwamb
authored a search warrant for the subscriber information pertaining to the Comcast Cable
Communications IP Address 75.150.2.223 and 73.192.178.95. He submitted it to Comcast Cable

Communications on 04-20-2017. On 04-21-2017 Comcast responded stating the IP Address

73.192.178.95 belonged to STEELE COOK with a social security number ending in ‘Ea and a
phone number a The service address was 369 W Lexington #204, Fresno GA. An
additional email address of “"Jacob_blanco@comcast.net was also used for the account. The -
second IP Address did not retum any records. :

| entered the phone number into Facebook and found the profile for Steele Cook at the URL
hitos://www.facebook.com/steele.cook, | then ran Steel Cook in Fresno PD records and found a
match for Steel Cook with a birthday of 10-15-1995 with the same phone number. Jacob Blanco
(DOB was ain associate of Suspect Cook. They appeared to be foster kids living in the
same residence in 2011. Using this information | ran Suspect Steele in California Department of
Motor Vehicles and found a matching photograph under ID ‘a |! also checked the Fresno ~
PD calls for service at the Lexington address and found a “Phil Cook" using the same phone number
had called the police from that address regarding a disturbance with his brother, Hunter Cook.
“Steele” and “Phil" sound similar over a phone with a disturbance going on in the background.

| also checked CA DMV and found.a 1999 Ford Mustang (Califomia Plate i)

registered to Suspect Cook at the Lexington address. | checked Jacob Blanco in
Califomia DMV and found he had an address of 2420 E Webster #102, Fresno CA listed on his drivers

license (7).

 
   

Fresno PD Case 17-28265 Warrant 10: o blaRs

-U.S.v. BLANCO 1:17CR140 LJO
000392

 

 
OOON OOK ON —

bh bh dD DL
RaARSRS

h
7 oO)

 

Case 1:17-cr-00140-NONE-SKO Document 45 Filed 01/30/19 Page 70 of 74

On 05-02-2017 | conducted surveillance at 369 W Lexington. [located a white Honda Civic;
Califomia License 5RBX949, parked in a covered stall directly in front of the building apartment 204 is
in. It was registered to “Jacob E, Blanco" at 2420 E Webster #102. | also contacted the apartment
manager who confirmed Suspect Cook and Suspect Blanco both are on the lease at 369 W

_ Lexington #204.

Ilocated Fresno County Sheriff's Dept. case 15-9259, This case was taken on 06-24-2015. -
Suspect Cook was implicated in the sexual molestation of a 10 year old boy whom he was a foster
child with. Suspect Steele was approx. 16 years of age and the victim stated he penetrated
Suspect Cook's anus with his penis and orally copulated the 10 year old. The case has not been
investigated as of this date to my knowledge.

On 05-02-2017 | authored a search warrant for 369 W Lexington #204, Fresno as well as
Suspect Cook and Blanco. |, along with assisting investigators, responded to 369 W Lexington where
we contacted the manager. The manager contacted Suspect Cook via telephone. Suspect Cook
advised he was out of town and would come in to take care of some paperwork on 05-03-2017 at
noon. On 05-03-2017 investigators anived at the apartments. At approx.. 1400 hours Suspect Cook
had still not arrived and would not answer the phone calls from the apartment manager: The
apartment manager contacted Suspect Blanco who advised her Suspect Cook moved out a
month ago and Suspect Cook's brother, Hunter Cook, was moving in.

At this time | began checking Suspect Cook's Facebook for additional information as to his
whereabouts. located a female named Samantha Blaison whom the apartment manager had
previously identified as Suspect Cook's girlfriend. She had a picture of herself standing next to a
white PT Cruzer with an Oregon License Plate of EP. using a license plate reader database
called “Vigilant” we identified the license plate as “fF. The plate was seen earlier in April 2017

. ataresidence in Clovis CA.

advised us

that Samantha Blaision was well known to them and was dating both Suspect Cook and his brother
Hunter Cook and this led fo a fallout between the two. Suspect Cook moved out of his apartment
in early April. PE vised Suspect Cook was living in Sanger with the a man named
Ray. The INFORMANT further described “Ray” as the son of the owner of fhe business which Suspect

Cook worked for.

On 0427-201 7 | had requested employment history from the Employment Development
Department. The department indicated Suspect Cook was employed at “Production Services LLC”
with a PO Box in Del Rey, CA. On 05-04-2014 | researched friends of Suspect Cook on Facebook
with the name “Ray”. (SUspect Cook's Facebook account is partially open to public view). |
located a “Ray Farnsworth" in Del Rey, CA and Sanger, CA. | then used Google to research the
name "Famsworth, Del Rey” and found The Farnsworth's owned “Production Services LLC” at 5210S
Portola Av. | searched Accurint (public information database) for Ray Farnsworth and found a
Raymond Famsworth BE esicing at 2217 Mary St, Fresno Ca. At approx. 1400 hours | drove
by the residence and found a blue Ford Mustang parked in front of the address. The license plate

. was This was in fact Suspect Cook's vehicle. | then drove by Production Services LLC and

saw a brown lifted Chevrolet Truck parked in the parking lot. It had a CA license plate of ae
At approx. 1631 hours Investigators responded back fo the residence and located’ the same brown

 

Fresno PD Case 17-28265 Warrant ID: obi

U.S. v. BLANCO 1:17CR140 LJO
000393

 

 
 

SOON Oo ah aN —

SEESRBTSSBQRARSRSSRVBNRERRSRVSSBDUFGRSR=AS

 

Case 1:17-cr-00140-NONE-SKO Document 45 Filed 01/30/19 Page 71 of 74

lifted Chevrolet Truck with the California License Bo arke in the driveway. The license
plate was registered to Raymond Farnsworth at the Mary St. address. Investigators also noticed the
Ford Mustang was gone but it retumed to the residence after approx. 20 minutes. Investigators
went to the residence again on 05-05-2017 at 0550 hours and found the Ford Mustang sfill parked in
front of the residence. Based on this evidence Suspect Cook is residing at 2217 Mary St, Sanger CA.

On 05-05-2017 at approx. 0550 hours | conducted surveillance on 2217 Mary St. | noted Suspect
Cook's Ford Mustang was siill parked outside as well as Raymond Farnsworth's truck. At approx.

0630 hours a male and female exited the residence. The male and female appeared to be-
Raymond Farnsworth and Julia Famsworth (Ray's sister) as depicted on there Facebook accounts.

We followed them to 5210 $ Portola Av (Production Services LLC) where Raymond opened the gate .

- with a key. They then went inside the business. | then responded back to-2217 Mary St where | saw

Suspect Cook’s mustang backing up along the curb from the front of the residence. | passed him
and saw Suspect Cook seated in the driver's seat. | confirmed it was in fact Suspect Cook as |
depicted in his Califomia Driver's License| nd his Facebook profile. | followed him to
5210 S Portola Av (Production Services LLC) where he parked and went inside as well,

Based on the above facts | have probable cause to believe Suspect Cook or Suspect Blanco
is in violation of PC 311.11(a) and PC 311.4(a}. A previous warrant (which has not been executed at
the time of the authorization of this warrant) authorizes the search of Suspect Blanco and 369 W
Lexington #204, Fresno CA. This search warrant is requesting the search of Suspect Cook and his
new residence at 2217 Mary St, Sanger CA for any items listed in Attachment B reasonably believed

to belong fo Suspect Cook.

Training and Experience in Child Sexual Exp loitetion Crimes:

Based upon Your Affiant's training, experience, and conversations with other investigators
with whom he currently works with and who have participated in child sexual exploitation
investigations, Your Affiant knows the following:

Those who have demonstrated a sexual interest in children also have an interest in collecting
child sexual exploitation material erotic chats, child pdérnography, ect). These individuals are
categorized in one of two ways. The first type is where the individuals keep images and records of
communications with children concealed, but accessible. The reasons offenders keep these
images and chats vary from offender to offender and collections are often maintained for multiple
reasons. Child sexual exploitation material may be kept as “trophies” such as actual photographs
or images of the suspect's own sexual activity with children. An offender may also keep this
material as a means of seducing the child victim by arousing curiosity, attempting to normalize the
desired acts, lowering the inhibitions of potential child sexual partners by showing therm that other
children participate in this kind of sexual activity and demonstrating and explaining what the
offender may desire be done. This process is generally referred fo as " grooming". :

Child sexual exploitation material is also maintained as a means of sexually arousing the
suspect. In other instances, the material is maintained for commercial purposes, used to obtain

money or other items of value including more child pornography or sexual contact with a minor.
Child sexual exploitation material images tend to be extremely important to these offenders. This.

Fresno PD Case 17-28265 Warrant tD: BOSUDESTS

U.S. v. BLANCO 1:17CR140 LJO
000394

 

 

 
Case 1:17-cr-00140-NONE-SKO Document 45 Filed 01/30/19 Page 72 of 74

 

Fresno PD Case 17-28265 : . - Warrant 1D: pags das

 

 

1 material is likely to remain in the possession of or under their control for many years. Because of their

2 importance and the difficulty and risk in obtaining the files, it is unlikely an offender will destroy the

3. material they have collected. Likewise, if the individual has obtained child sexual exploitation

4. material via the Internet they rarely delete the material from their computer before printing or

5 copying to other media. Offenders who collect child sexual exploitation material using the internet -

6 often copy these images to removable media included but not limited to floppy disks, compact

7 disks, and USB storage devices. This removable media is concealed in the residence, on their

8. person, or in their vehicle, often commingled with other media. Suspects may also copy these files

9 to additional elecfronic devices using the intemet (email, MMS, communication applications) or
10 = Bluetooth.
VW .
12 The second behavior.displayed is one where the individual obtains child sexual exploitation
13. material from its source, obtains sexual gratification from it, and then deletes it. Due to the
14 proliferation of the intemet, peer 2 peer programs, and social media, there has been an explosion
15 - ofavailable child sexual exploitation material. It is easy for suspects to locate exactly what they are
16 looking for in regards to child sexual exploitation, obtain the files only to delete them in a short
17 amount of time, and then find them again days, months, or even a year later. Despite this increase
18 of suspects deleting their contraband, it is still possible to locate the evidence on the electronic
19 devices memory storage. With the use of forensic tools we are able to search the electronic

devices memory and, depending on the device, find files that were deleted years prior. Suspécts

21 can also transfer their files from device to device using the internet, Bluetooth, expandable memory
22 (SD Cards, external hard drives), CD's, DVD's and other similar electronic storage devices.
23
24 Offenders often collect, read, copy or maintain names, addresses, phone numbers or lists of
25 persons who have similar sexual interests. These may have been collected by personal contact or
26 through advertisements in various publications. These contacts are maintained as a means of
27 ~— personal referral, exchange and commercial profit. These people often correspond with others with
28  thesame interests through the use of computerized bulletin boards and the Internet. The names
29 may be maintained in the original publication, in phone or notebooks or in computer hard or 4
30 software, or merely on scraps of paper. Vast quantities of child pornography may also be stored on
31 electronic media such as computer hard drives, computer diskettes, magnetic or digital tape, and
32. computer CD-ROM disks. : |
33 . |
34 In addition, there was no information exchanged with the Victim that would further identify |
35 who the suspect is. Based on the above facts it could be either Suspect Cook or Suspect Blanco, .
36 who both have access to ihe Comcast IP Address. ,
37
38 Lastly | am requesting the authority fo search all contents of the seized electronic devices !
39 regardless of dates. Child pomography / ‘Child Sexual Exploitation is rarely something a person |
40 engages in suddenly or for only one day, and then never does if again. This is an ongoing obsession
4] that manifests itself for years. Suspects tend to start viewing images of provocatively dressed
42 children and progress to nude children and then children engaged in sexual acts. This often leads |
43. tothe physical sexual contact of a child. Law Enforcement is able to recoyer data on devices that
44 has been deleted, sometimes years ago. Additionally, the collection / distribution of child
45 pornography is something people partake in over a period of years. Suspects who engage in this
46 behavior generally. do not stop u unless they are.caught. A. suspect who has. engaged in the 920.

U.S. v. BLANCO 1:17CR140 LJO
000395

 
 

SOON oO Ah WON —

NNNNPNNNYN DN BS wm Semen we ee

88

wo
&

Case 1:17-cr-00140-NONE-SKO Document 45 Filed 01/30/19 Page 73 of 74

distribution of child pornography will continue to do so for years making it reasonable to believe the
suspect is in possession of child pornography. The suspect has used the intemet fo contact a 6 year
old girl to produce child pornography. Due to this fact ! am requesting to search all data on the
computer for evidence of the possession of child pornography.

Based on the above facts | believe the items listed in Attachment A will contain evidence of
the ongoing sexual exploitation of children, and | provide evidence in regards to the sexval
exploitation of CV.

Based on the above information, there is probable cause to believe that PC 311.4(a) - use of
a minor in child pornography (Felony) and PC 311.11 (a) - possession of child pornography (Felony)
have been violated, and that the evidence, fruits and instrumentalities of these offenses, more fully

described in Attachment 8 of this Affidavit, are located at locations described in Attachment
A, Your Affiant requests authority to seize such material related to violations of tne aforementioned

statutes,

Items attached and incorporated by Reference: Yes NO .

I certify (declare) under oath that the foregoing is true and correct to the best of my
knowledge.

’ Executed at Fresno __ _ California

_/s/ David Wilkin #1297__, 5 day of May, 2017.

{Signature of Afflant)

  

Fresno PD Case 17-28265 Warrant 1D: »PaRe ds

U.S. v. BLANCO 1:17CR140 LJO
000396

 

 
 

 

Case 1:17-cr-00140-NONE-SKO Document 45 Filed 01/30/19 Page 74 of 74

Certificate of Service

| hereby declare that | am the defendant in this action and that on this date, | served a
copy Of: MoTION TO SAPPRES

REQUEST FOR EMIEATIARY HOTRING
On the persons listed below, by handing said document, in a sealed envelope with
postage prepaid, to a jail official for mailing.
Names and addresses of persons served:

DAVID b. GAPPA
© UNITED STATES ATIURLEYS Offies
B500 JWARE STREET
1 SUITE 44O/
FRESMO, CA, 9379) "

ERE OF THE CoMRT

2 CASTERN pistRicTOR CALIFORMA
ASO0 TARE STREET
FRERMO, C4, 9372]

Executed this atith day of gamAr/ 301% Under penalty of perjury in

cA be

Declarant

Fresno, California.

 
